COMMON STOCK PURCHASE AGREEMENT
Dated as of July 14, 2010
by and between
SYNTROLEUM CORPORATION
and
ENERGY OPPORTUNITY, LTD.

 
TABLE OF CONTENTS

              Page
ARTICLE I PURCHASE AND SALE OF COMMON STOCK
    1  
Section 1.1 Purchase and Sale of Stock
    1  
Section 1.2 Effective Date; Settlement Dates
    1  
Section 1.3 The Shares
    2  
Section 1.4 Current Report; Prospectus Supplement
    2  
 
       
ARTICLE II FIXED REQUEST TERMS; OPTIONAL AMOUNT
    2  
Section 2.1 Fixed Request Notice
    2  
Section 2.2 Fixed Requests
    3  
Section 2.3 Share Calculation
    3  
Section 2.4 Limitation of Fixed Requests
    4  
Section 2.5 Reduction of Commitment
    4  
Section 2.6 Below Threshold Price
    5  
Section 2.7 Settlement
    5  
Section 2.8 Reduction of Pricing Period
    5  
Section 2.9 Optional Amount
    6  
Section 2.10 Calculation of Optional Amount Share
    7  
Section 2.11 Exercise of Optional Amount
    7  
Section 2.12 Aggregate Limit
    7  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
    8  
Section 3.1 Organization and Standing of the Investor
    8  
Section 3.2 Authorization and Power
    8  
Section 3.3 No Conflicts
    9  
Section 3.4 Information
    9  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    9  
Section 4.1 Organization, Good Standing and Power
    10  
Section 4.2 Authorization, Enforcement
    10  
Section 4.3 Capitalization
    10  
Section 4.4 Issuance of Shares
    11  
Section 4.5 No Conflicts
    11  
Section 4.6 Commission Documents, Financial Statements
    11  
Section 4.7 Subsidiaries
    13  
Section 4.8 No Material Adverse Effect
    13  
Section 4.9 Indebtedness
    13  
Section 4.10 Title To Assets
    13  
Section 4.11 Actions Pending
    14  
Section 4.12 Compliance With Law
    14  
Section 4.13 Certain Fees
    14  
Section 4.14 Operation of Business
    14  
Section 4.15 Environmental Compliance
    15  
Section 4.16 Material Agreements
    16  
Section 4.17 Transactions With Affiliates
    16  
Section 4.18 Securities Act; FINRA Rules
    16  
Section 4.19 Employees
    18  
Section 4.20 Use of Proceeds
    18  
Section 4.21 Investment Company Act Status
    18  
Section 4.22 ERISA
    19  
Section 4.23 Taxes
    19  
Section 4.24 Insurance
    19  
Section 4.25 Acknowledgement Regarding Investor’s Purchase of Shares
    19  
 
       
ARTICLE V COVENANTS
    20  
Section 5.1 Securities Compliance
    20  
Section 5.2 Registration and Listing
    20  
Section 5.3 Compliance with Laws.
    20  
Section 5.4 Keeping of Records and Books of Account; Foreign Corrupt
       
Practices Act
    21  
Section 5.5 Limitations on Holdings and Issuances
    21  
Section 5.6 Other Agreements and Other Financings
    22  
Section 5.7 Stop Orders
    23  
Section 5.8 Amendments to the Registration Statement; Prospectus Supplements;
       
Free Writing Prospectuses
    24  
Section 5.9 Prospectus Delivery
    25  
Section 5.10 Selling Restrictions
    25  
Section 5.11 Effective Registration Statement
    26  
Section 5.12 Non-Public Information
    26  
Section 5.13 Broker/Dealer
    26  
Section 5.14 Disclosure Schedule
    26  
 
       
ARTICLE VI OPINION OF COUNSEL AND CERTIFICATE;
       
CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES
    27  
Section 6.1 Opinion of Counsel and Certificate
    27  
Section 6.2 Conditions Precedent to the Obligation of the Company
    27  
Section 6.3 Conditions Precedent to the Obligation of the Investor
    28  
 
       
ARTICLE VII TERMINATION
    31  
Section 7.1 Term, Termination by Mutual Consent
    31  
Section 7.2 Other Termination
    31  
Section 7.3 Effect of Termination
    32  
 
       
ARTICLE VIII INDEMNIFICATION; LIMITATION OF DAMAGES
    32  
Section 8.1 General Indemnity
    32  
Section 8.2 Indemnification Procedures
    34  
Section 8.3 Limitation of Damages
    35  
 
       
ARTICLE IX MISCELLANEOUS
    36  
Section 9.1 Fees and Expenses
    36  
Section 9.2 Specific Enforcement, Consent to Jurisdiction, Waiver of Jury
    37  
Trial Section 9.3 Entire Agreement; Amendment
    37  
Section 9.4 Notices
    38  
Section 9.5 Waivers
    39  
Section 9.6 Headings
    39  
Section 9.7 Successors and Assigns
    39  
Section 9.8 Governing Law
    39  
Section 9.9 Survival
    39  
Section 9.10 Counterparts
    39  
Section 9.11 Publicity
    40  
Section 9.12 Severability
    40  
Section 9.13 Further Assurances
    40  

Annex A. Definitions

COMMON STOCK PURCHASE AGREEMENT

This COMMON STOCK PURCHASE AGREEMENT, made and entered into on this 14th day of
July 2010 (this “Agreement”), by and between Energy Opportunity, Ltd., a
business company incorporated under the laws of the British Virgin Islands (the
“Investor”), and Syntroleum Corporation, a corporation organized and existing
under the laws of the State of Delaware (the “Company”). Capitalized terms used
but not defined herein shall have the meanings ascribed to such terms in Annex A
hereto.

RECITALS

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company may issue and sell to the Investor and the
Investor shall thereupon purchase from the Company up to $10,000,000 of newly
issued shares of the Company’s common stock, $.01 par value (“Common Stock”),
subject, in all cases, to the Trading Market Limit; and

WHEREAS, the offer and sale of the shares of Common Stock hereunder have been
registered by the Company in the Registration Statement, which has been declared
effective by order of the Commission under the Securities Act;

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

PURCHASE AND SALE OF COMMON STOCK

Purchase and Sale of Stock. Upon the terms and subject to the conditions of this
Agreement, during the Investment Period the Company in its discretion may issue
and sell to the Investor up to $10,000,000 (the “Total Commitment”) of duly
authorized, validly issued, fully paid and non-assessable shares of Common Stock
(subject in all cases to the Trading Market Limit, the “Aggregate Limit”), by
(i) the delivery to the Investor of not more than 24 separate Fixed Request
Notices (unless the Investor and the Company mutually agree that a different
number of Fixed Request Notices may be delivered) as provided in Article II
hereof and (ii) the exercise by the Investor of Optional Amounts, which the
Company may in its discretion grant to the Investor and which may be exercised
by the Investor, in whole or in part, as provided in Article II hereof. The
aggregate of all Fixed Request Amounts and Optional Amount Dollar Amounts shall
not exceed the Aggregate Limit.

Effective Date; Settlement Dates. This Agreement shall become effective and
binding upon delivery of counterpart signature pages of this Agreement executed
by each of the parties hereto, and the delivery of all other documents,
instruments and writings required to be delivered on the Effective Date, in each
case as provided in Section 6.1 hereof, to the offices of Greenberg Traurig,
LLP, 200 Park Avenue, New York, New York 10166, at 9:00 a.m., New York time, on
the Effective Date. In consideration of and in express reliance upon the
representations, warranties and covenants, and otherwise upon the terms and
subject to the conditions, of this Agreement, from and after the Effective Date
and during the Investment Period (i) the Company shall issue and sell to the
Investor, and the Investor agrees to purchase from the Company, the Shares in
respect of each Fixed Request and (ii) the Investor may in its discretion elect
to purchase Shares in respect of each Optional Amount. The issuance and sale of
Shares to the Investor pursuant to any Fixed Request or Optional Amount shall
occur on the applicable Settlement Date in accordance with Sections 2.7 and 2.9
(or on such Trading Day in accordance with Section 2.8, as applicable), provided
in each case that all of the conditions precedent thereto set forth in
Article VI theretofore shall have been fulfilled or (to the extent permitted by
applicable law) waived.

The Shares. The Company has or will have duly authorized and reserved for
issuance, and covenants to continue to so reserve once reserved for issuance,
free of all preemptive and other similar rights, at all times during the
Investment Period, the requisite aggregate number of authorized but unissued
shares of its Common Stock to timely effect the issuance, sale and delivery in
full to the Investor of all Shares to be issued in respect of all Fixed Requests
and Optional Amounts under this Agreement, in any case prior to the issuance to
the Investor of such Shares.

Current Report; Prospectus Supplement. As soon as practicable, but in any event
not later than 5:30 p.m. (New York time) on the first Trading Day immediately
following the Effective Date, the Company shall file with the Commission a
report on Form 8-K relating to the transactions contemplated by, and describing
the material terms and conditions of, this Agreement and disclosing all
information relating to the transactions contemplated hereby required to be
disclosed in the Registration Statement and the Base Prospectus (but which
permissibly has been omitted therefrom in accordance with the Securities Act),
including, without limitation, information required to be disclosed in the
section captioned “Plan of Distribution” in the Base Prospectus (the “Current
Report”). The Current Report shall include a copy of this Agreement as an
exhibit. To the extent applicable, the Current Report shall be incorporated by
reference in the Registration Statement in accordance with the provisions of
Rule 430B under the Securities Act. The Company heretofore has provided the
Investor a reasonable opportunity to comment on a draft of such Current Report
and has given due consideration to such comments. The Company shall file a final
Base Prospectus pursuant to Rule 424(b) under the Securities Act on or prior to
the second Trading Day immediately following the Effective Date. Pursuant to
Section 5.9 and subject to the provisions of Section 5.8, on the first Trading
Day immediately following the last Trading Day of each Pricing Period, the
Company shall file with the Commission a Prospectus Supplement pursuant to Rule
424(b) under the Securities Act disclosing the number of Shares to be issued and
sold to the Investor thereunder, the total purchase price therefor and the net
proceeds to be received by the Company therefrom and, to the extent required by
the Securities Act, identifying the Current Report.

FIXED REQUEST TERMS; OPTIONAL AMOUNT

Subject to the satisfaction of the conditions set forth in this Agreement, the
parties agree (unless otherwise mutually agreed upon by the parties in writing)
as follows:

Fixed Request Notice. The Company may, from time to time in its sole discretion,
no later than 9:30 a.m. (New York time) on the second Trading Day immediately
preceding the first Trading Day of the Pricing Period, provide to the Investor a
Fixed Request notice, substantially in the form attached hereto as Exhibit A
(the “Fixed Request Notice”), which Fixed Request Notice shall become effective
at 9:30 a.m. (New York time) on the first Trading Day of the Pricing Period
specified in the Fixed Request Notice. The Fixed Request Notice shall specify
the Fixed Amount Requested, establish the Threshold Price for such Fixed
Request, designate the first and last Trading Day of the Pricing Period and
specify the Optional Amount, if any, that the Company elects to grant to the
Investor during the Pricing Period and the applicable Threshold Price for such
Optional Amount (the “Optional Amount Threshold Price”). The Threshold Price and
the Optional Amount Threshold Price established by the Company in a Fixed
Request Notice may be the same or different, in the Company’s sole discretion.
Upon the terms and subject to the conditions of this Agreement, the Investor is
obligated to accept each Fixed Request Notice prepared and delivered in
accordance with the provisions of this Agreement.

Fixed Requests. From time to time during the Investment Period, the Company may
in its sole discretion deliver to the Investor a Fixed Request Notice for a
specified Fixed Amount Requested, and the applicable discount price (the
“Discount Price”) shall be determined, in accordance with the price and share
amount parameters as set forth below or such other parameters mutually agreed
upon by the Investor and the Company, and upon the terms and subject to the
conditions of this Agreement, the Investor shall purchase from the Company the
Shares subject to such Fixed Request Notice at the Discount Price; provided,
however, that (i) if an ex-dividend date is established by the Trading Market in
respect of the Common Stock on or between the first Trading Day of the
applicable Pricing Period and the applicable Settlement Date, the Discount Price
shall be reduced by the per share dividend amount and (ii) the Company may not
deliver any single Fixed Request Notice for a Fixed Amount Requested in excess
of the lesser of (a) the amount in the applicable Fixed Amount Requested column
below and (b) 2.5% of the Market Capitalization:

          Threshold Price   Fixed Amount Requested   Discount Price
Equal to or greater than $8.00
  Not to exceed $6,400,000   96.00% of the VWAP
Equal to or greater than $7.00 and less than $8.00
  Not to exceed $5,600,000   96.00% of the VWAP
Equal to or greater than $6.00 and less than $7.00
  Not to exceed $4,800,000   95.80% of the VWAP
Equal to or greater than $5.00 and less than $6.00
  Not to exceed $4,000,000   95.60% of the VWAP
Equal to or greater than $4.50 and less than $5.00
  Not to exceed $3,600,000   95.50% of the VWAP
Equal to or greater than $4.00 and less than $4.50
  Not to exceed $3,200,000   95.40% of the VWAP
Equal to or greater than $3.50 and less than $4.00
  Not to exceed $2,800,000   95.30% of the VWAP
Equal to or greater than $3.00 and less than $3.50
  Not to exceed $2,400,000   95.20% of the VWAP
Equal to or greater than $2.75 and less than $3.00
  Not to exceed $2,200,000   95.10% of the VWAP
Equal to or greater than $2.50 and less than $2.75
  Not to exceed $2,000,000   95.00% of the VWAP
Equal to or greater than $2.00 and less than $2.50
  Not to exceed $1,600,000   94.50% of the VWAP
Equal to or greater than $1.50 and less than $2.00
  Not to exceed $1,200,000   94.00% of the VWAP
Equal to or greater than $1.00 and less than $1.50
  Not to exceed $800,000   94.00% of the VWAP

Anything to the contrary in this Agreement notwithstanding, at no time shall the
Investor be required to purchase more than $6,400,000 worth of Common Stock in
respect of any Pricing Period (not including Common Stock subject to any
Optional Amount). The date on which the Company delivers any Fixed Request
Notice in accordance with this Section 2.2 hereinafter shall be referred to as a
“Fixed Request Exercise Date”.

Share Calculation. With respect to the Trading Days during the applicable
Pricing Period for which the VWAP equals or exceeds the Threshold Price, the
number of Shares to be issued by the Company to the Investor pursuant to a Fixed
Request shall equal the aggregate sum of each quotient (calculated for each
Trading Day during the applicable Pricing Period for which the VWAP equals or
exceeds the Threshold Price) determined pursuant to the following equation
(rounded to the nearest whole Share):

          N   =  
(A x B)/C, where:
N
A   =
=  
the number of Shares to be issued by the Company to the Investor in
respect of a Trading Day during the applicable Pricing Period for
which the VWAP equals or exceeds the Threshold Price,
0.10 (the “Multiplier”),
       
 
B
C   =
=  
the total Fixed Amount Requested, and
the applicable Discount Price.

Limitation of Fixed Requests. The Company shall not make more than one Fixed
Request in each Pricing Period. Not less than five Trading Days shall elapse
between the end of one Pricing Period and the commencement of any other Pricing
Period during the Investment Period. There shall be permitted a maximum of 24
Fixed Requests during the Investment Period. Each Fixed Request automatically
shall expire immediately following the last Trading Day of each Pricing Period.

Reduction of Commitment. On the Settlement Date with respect to a Pricing
Period, the Investor’s Total Commitment under this Agreement automatically (and
without the need for any amendment to this Agreement) shall be reduced, on a
dollar-for-dollar basis, by the total amount of the Fixed Request Amount and the
Optional Amount Dollar Amount, if any, for such Pricing Period paid to the
Company at such Settlement Date.

Below Threshold Price. If the VWAP on any Trading Day in a Pricing Period is
lower than the Threshold Price, then for each such Trading Day the Fixed Amount
Requested shall be reduced, on a dollar-for-dollar basis, by an amount equal to
the product of (x) the Multiplier and (y) the total Fixed Amount Requested, and
no Shares shall be purchased or sold with respect to such Trading Day, except as
provided below. If trading in the Common Stock on NASDAQ (or any other U.S.
national securities exchange on which the Common Stock is then listed) is
suspended for any reason for more than three hours on any Trading Day, the
Investor may at its option deem the price of the Common Stock to be lower than
the Threshold Price for such Trading Day and, for each such Trading Day, the
total amount of the Fixed Amount Requested shall be reduced as provided in the
immediately preceding sentence, and no Shares shall be purchased or sold with
respect to such Trading Day, except as provided below. For each Trading Day
during a Pricing Period on which the VWAP is lower (or is deemed to be lower as
provided in the immediately preceding sentence) than the Threshold Price, the
Investor may in its sole discretion elect to purchase such U.S. dollar amount of
Shares equal to the amount by which the Fixed Amount Requested has been reduced
in accordance with this Section 2.6, at the Threshold Price multiplied by the
applicable percentage determined in accordance with the price and share amount
parameters set forth in Section 2.2. The Investor shall inform the Company via
facsimile transmission not later than 8:00 p.m. (New York time) on the last
Trading Day of such Pricing Period as to the number of Shares, if any, the
Investor elects to purchase as provided in this Section 2.6.

Settlement. The payment for, against simultaneous delivery of, Shares in respect
of each Fixed Request shall be settled on the second Trading Day next following
the last Trading Day of each Pricing Period, or on such earlier date as the
parties may mutually agree (the “Settlement Date”). On each Settlement Date, the
Company shall deliver the Shares purchased by the Investor to the Investor or
its designees via DTC’s Deposit/Withdrawal at Custodian (DWAC) system, against
simultaneous payment therefor to the Company’s designated account by wire
transfer of immediately available funds, provided that if the Shares are
received by the Investor later than 1:00 p.m. (New York time), payment therefor
shall be made with next day funds. As set forth in Section 9.1(ii), a failure by
the Company to deliver such Shares shall result in the payment of liquidated
damages by the Company to the Investor.

Reduction of Pricing Period. If during a Pricing Period the Company elects to
reduce the number of Trading Days in such Pricing Period (and thereby amend its
previously delivered Fixed Request Notice), the Company shall so notify the
Investor before 9:00 a.m. (New York time) on any Trading Day during a Pricing
Period (a “Reduction Notice”) and the last Trading Day of such Pricing Period
shall be the Trading Day immediately preceding the Trading Day on which the
Investor received such Reduction Notice; provided, however, that if the Company
delivers the Reduction Notice later than 9:00 a.m. (New York time) on a Trading
Day during a Pricing Period, then the last Trading Day of such Pricing Period
instead shall be the Trading Day on which the Investor received such Reduction
Notice.

Upon receipt of a Reduction Notice, the Investor (i) shall purchase the Shares
in respect of each Trading Day in such reduced Pricing Period for which the VWAP
equals or exceeds the Threshold Price in accordance with Section 2.3 hereof;
(ii) may elect to purchase the Shares in respect of any Trading Day in such
reduced Pricing Period for which the VWAP is (or is deemed to be) lower than the
Threshold Price in accordance with Section 2.6 hereof; and (iii) may elect to
exercise all or any portion of an Optional Amount on any Trading Day during such
reduced Pricing Period in accordance with Sections 2.10 and 2.11 hereof.

In addition, upon receipt of a Reduction Notice, the Investor may elect to
purchase such U.S. dollar amount of additional Shares equal to the product
determined pursuant to the following equation:

          D   =  
(A/B) x (B – C), where:
D
A
B
C   =
=
=
=  
the U.S. dollar amount of additional Shares to be purchased,
the Fixed Amount Requested,
10 or, for purposes of this Section 2.8, such lesser number of
Trading Days as the parties may mutually agree to, and
the number of Trading Days in the reduced Pricing Period,

at a per Share price equal to (x) the Fixed Amount Requested attributable to the
reduced Pricing Period divided by (y) the number of Shares to be purchased
during such reduced Pricing Period pursuant to clauses (i) and (ii) (as
applicable) of the immediately preceding paragraph.

The Investor may also elect to exercise any portion of the applicable Optional
Amount which was unexercised during the reduced Pricing Period by issuing an
Optional Amount Notice to the Company not later than 10:00 a.m. (New York time)
on the first Trading Day next following the last Trading Day of the reduced
Pricing Period. The number of Shares to be issued upon exercise of such Optional
Amount shall be calculated pursuant to the equation set forth in Section 2.10
hereof, except that “C” shall equal the greater of (i) the VWAP for the Common
Stock on the last Trading Day of the reduced Pricing Period or (ii) the Optional
Amount Threshold Price.

The payment for, against simultaneous delivery of, Shares to be purchased and
sold in accordance with this Section 2.8 shall be settled on the second Trading
Day next following the Trading Day on which the Investor receives a Reduction
Notice.

Optional Amount. With respect to any Pricing Period, the Company may in its sole
discretion grant to the Investor the right to exercise, from time to time during
the Pricing Period (but not more than once on any Trading Day), all or any
portion of an Optional Amount. The maximum Optional Amount Dollar Amount and the
Optional Amount Threshold Price shall be set forth in the Fixed Request Notice.
If an ex-dividend date is established by the Trading Market in respect of the
Common Stock on or between the first Trading Day of the applicable Pricing
Period and the applicable Settlement Date, the applicable exercise price in
respect of the Optional Amount shall be reduced by the per share dividend
amount. Each daily Optional Amount exercise shall be aggregated during the
Pricing Period and settled on the next Settlement Date. The Optional Amount
Threshold Price designated by the Company in its Fixed Request Notice shall
apply to each Optional Amount exercised during the applicable Pricing Period.

Calculation of Optional Amount Shares. The number of shares of Common Stock to
be issued in connection with the exercise of an Optional Amount shall be the
quotient determined pursuant to the following equation (rounded to the nearest
whole Share):

          O   =  
A/(B x C), where:
O
A
B
C   =
=
=
=  
the number of shares of Common Stock to be issued in connection
with such Optional Amount exercise,
the Optional Amount Dollar Amount with respect to which the
Investor has delivered an Optional Amount Notice,
the applicable percentage determined in accordance with the price
and shares amount parameters set forth in Section 2.2 (with the
Optional Amount Threshold Price serving as the Threshold Price for
such purposes), and
the greater of (i) the VWAP for the Common Stock on the day the
Investor delivers the Optional Amount Notice or (ii) the Optional
Amount Threshold Price.

Exercise of Optional Amount. If granted by the Company to the Investor with
respect to a Pricing Period, all or any portion of the Optional Amount may be
exercised by the Investor on any Trading Day during the Pricing Period, subject
to the limitations set forth in Section 2.9. As a condition to each exercise of
an Optional Amount pursuant to this Section 2.11, the Investor shall issue an
Optional Amount Notice to the Company no later than 8:00 p.m. (New York time) on
the day of such Optional Amount exercise. If the Investor does not exercise an
Optional Amount in full by 8:00 p.m. (New York time) on the last Trading Day of
the applicable Pricing Period, such unexercised portion of the Investor’s
Optional Amount with respect to that Pricing Period automatically shall lapse
and terminate.

Aggregate Limit. Notwithstanding anything to the contrary contained in this
Agreement, in no event may the Company issue a Fixed Request Notice or grant an
Optional Amount to the extent that the sale of Shares pursuant thereto and
pursuant to all prior Fixed Request Notices and Optional Amounts issued
hereunder would cause the Company to sell or the Investor to purchase Shares
which in the aggregate are in excess of the Aggregate Limit. If the Company
issues a Fixed Request Notice or Optional Amount that otherwise would permit the
Investor to purchase shares of Common Stock which would cause the aggregate
purchases by Investor hereunder to exceed the Aggregate Limit, such Fixed
Request Notice or Optional Amount shall be void ab initio to the extent of the
amount by which the dollar value of shares or number of shares, as the case may
be, of Common Stock otherwise issuable pursuant to such Fixed Request Notice or
Optional Amount together with the dollar value of shares or number of shares, as
the case may be, of all other Common Stock purchased by the Investor pursuant
hereto would exceed the Aggregate Limit. The Company hereby represents, warrants
and covenants that neither it nor any of its Subsidiaries (i) has effected any
transaction or series of transactions, (ii) is a party to any pending
transaction or series of transactions or (iii) shall enter into any contract,
agreement, agreement-in-principle, arrangement or understanding with respect to,
or shall effect, any Other Financing which, in any of such cases, may be
aggregated with the transactions contemplated by this Agreement for purposes of
determining whether approval of the Company’s stockholders is required under any
bylaw, listed securities maintenance standards or other rules of the Trading
Market; provided, however, that the Company shall be permitted to take any
action referred to in clause (iii) above if (a) the Company has timely provided
the Investor with an Integration Notice as provided in Section 5.6(ii) hereof
and (b) unless the Investor has previously terminated this Agreement pursuant to
Section 7.2, the Company obtains any requisite stockholder approval prior to the
closing of such Other Financing.

At the Company’s sole discretion, and effective automatically upon delivery of
notice by the Company to the Investor, this Agreement may be amended by the
Company from time to time to reduce the Aggregate Limit by a specified dollar
amount and/or number of shares of Common Stock as shall be determined by the
Company in its sole discretion; provided, however, that any such amendment of
this Agreement (and any such purported amendment) shall be void and of no force
and effect if the effect thereof would restrict, materially delay, conflict with
or impair the ability or right of the Company to perform its obligations under
this Agreement, including, without limitation, the obligation of the Company to
deliver the Shares to the Investor in respect of a previously provided Fixed
Request or Optional Amount on the applicable Settlement Date. In the event the
Company shall have elected to reduce the Aggregate Limit as provided in the
immediately preceding sentence, at the Company’s sole discretion, and effective
automatically upon delivery of notice by the Company to the Investor, the
Company may subsequently amend this Agreement to increase the Aggregate Limit up
to $10,000,000; provided, however, that in no event shall the Company be
entitled to issue Fixed Requests and grant Optional Amounts during the remainder
of the Investment Period for an aggregate amount greater than the amount
obtained by subtracting (x) the aggregate of all Fixed Request Amounts and
Optional Amount Dollar Amounts covered by all Fixed Requests and Optional
Amounts theretofore issued or granted by the Company in respect of which a
settlement has occurred pursuant to Section 2.7 from (y) $10,000,000, subject in
all cases to the Trading Market Limit.

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor hereby makes the following representations and warranties to the
Company:

Organization and Standing of the Investor. The Investor is an international
business company duly organized, validly existing and in good standing under the
laws of the British Virgin Islands.

Authorization and Power. The Investor has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and to
purchase the Shares in accordance with the terms hereof. The execution, delivery
and performance of this Agreement by the Investor and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Investor, its
Board of Directors or stockholders is required. This Agreement has been duly
executed and delivered by the Investor. This Agreement constitutes a valid and
binding obligation of the Investor enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership, or similar laws relating to, or affecting generally the
enforcement of, creditor’s rights and remedies or by other equitable principles
of general application.

No Conflicts. The execution, delivery and performance by the Investor of this
Agreement and the consummation by the Investor of the transactions contemplated
herein do not and shall not (i) result in a violation of such Investor’s charter
documents, bylaws or other applicable organizational instruments, (ii) conflict
with, constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give rise to any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Investor is a party or is bound, (iii) create or impose
any lien, charge or encumbrance on any property of the Investor under any
agreement or any commitment to which the Investor is party or under which the
Investor is bound or under which any of its properties or assets are bound, or
(iv) result in a violation of any federal, state, local or foreign statute,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Investor or by which any of its properties
or assets are bound or affected, except, in the case of clauses (ii), (iii) and
(iv), for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
prohibit or otherwise interfere with the ability of the Investor to enter into
and perform its obligations under this Agreement in any material respect. The
Investor is not required under federal, state, local or foreign law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Shares in accordance with the terms hereof.

Information. All materials relating to the business, financial condition,
management and operations of the Company and materials relating to the offer and
sale of the Shares which have been requested by the Investor have been furnished
or otherwise made available to the Investor or its advisors (subject to
Section 5.12 of this Agreement). The Investor and its advisors have been
afforded the opportunity to ask questions of representatives of the Company. The
Investor has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Shares. The Investor understands that it (and not the
Company) shall be responsible for its own tax liabilities that may arise as a
result of this investment or the transactions contemplated by this Agreement.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the disclosure schedule delivered by the Company to the
Investor (which is hereby incorporated by reference in, and constitutes an
integral part of, this Agreement) (the “Disclosure Schedule”), the Company
hereby makes the following representations and warranties to the Investor:

Organization, Good Standing and Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the requisite corporate power and authority to own, lease and
operate its properties and assets and to conduct its business as it is now being
conducted. The Company and each Subsidiary is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except for any jurisdiction in which the failure to be
so qualified would not have a Material Adverse Effect.

Authorization, Enforcement. The Company has the requisite corporate power and
authority to enter into and perform this Agreement and to issue and sell the
Shares in accordance with the terms hereof. Except for approvals of the
Company’s Board of Directors or a committee thereof as may be required in
connection with any issuance and sale of Shares to the Investor hereunder (which
approvals shall be obtained prior to the delivery of any Fixed Request Notice),
the execution, delivery and performance by the Company of this Agreement and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

Capitalization. The authorized capital stock of the Company and the shares
thereof issued and outstanding are as set forth in the Commission Documents as
of the dates reflected therein. All of the outstanding shares of Common Stock
have been duly authorized and validly issued, and are fully paid and
nonassessable. Except as set forth in the Commission Documents, as of the
Effective Date, no shares of Common Stock were entitled to preemptive rights or
registration rights and there were no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into or exchangeable for, any shares of
capital stock of the Company, other than those issued or granted in the ordinary
course of business. Except as set forth in the Commission Documents, there are
no contracts, commitments, understandings, or arrangements by which the Company
is or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into or exchangeable for
any shares of capital stock of the Company, other than those issued or granted
in the ordinary course of business. Except for customary transfer restrictions
contained in agreements entered into by the Company to sell restricted
securities or as set forth in the Commission Documents, as of the Effective
Date, the Company was not a party to, and it had no knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of the
Company. Except as set forth in the Commission Documents, the offer and sale of
all capital stock, convertible or exchangeable securities, rights, warrants or
options of the Company issued prior to the Effective Date complied with all
applicable federal and state securities laws, and no stockholder has any right
of rescission or damages or any “put” or similar right with respect thereto that
would have a Material Adverse Effect. The Company has furnished or made
available to the Investor via the Commission’s Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”) true and correct copies of the Company’s
Certificate of Incorporation as in effect on the Effective Date (the “Charter”),
and the Company’s Bylaws as in effect on the Effective Date (the “Bylaws”).

Issuance of Shares. The Shares to be issued under this Agreement have been or
will be (prior to the delivery of any Fixed Request Notice to the Investor
hereunder), duly authorized by all necessary corporate action on the part of the
Company. The Shares, when paid for in accordance with the terms of this
Agreement, shall be validly issued and outstanding, fully paid and nonassessable
and free from all liens, charges, taxes, security interests, encumbrances,
rights of first refusal, preemptive or similar rights and other encumbrances
with respect to the issue thereof.

No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
herein do not and shall not (i) result in a violation of any provision of the
Company’s Charter or Bylaws, (ii) conflict with, constitute a default (or an
event which, with notice or lapse of time or both, would become a default)
under, or give rise to any rights of termination, amendment, acceleration or
cancellation of, any material agreement, mortgage, deed of trust, indenture,
note, bond, license, lease agreement, instrument or obligation to which the
Company or any of its Significant Subsidiaries is a party or is bound
(including, without limitation, any listing agreement with the Trading Market),
(iii) create or impose a lien, charge or encumbrance on any property of the
Company or any of its Significant Subsidiaries under any agreement or any
commitment to which the Company or any of its Significant Subsidiaries is a
party or under which the Company or any of its Significant Subsidiaries is bound
or under which any of their respective properties or assets are bound, or
(iv) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree applicable to the Company or any of
its Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries are bound or affected, except, in the case of clauses (ii),
(iii) and (iv), for such conflicts, defaults, terminations, amendments,
acceleration, cancellations, liens, charges, encumbrances and violations as
would not, individually or in the aggregate, have a Material Adverse Effect. The
Company is not required under federal, state, local or foreign law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement, or to
issue and sell the Shares to the Investor in accordance with the terms hereof
(other than any filings which may be required to be made by the Company with the
Commission or the Trading Market subsequent to the Effective Date, including but
not limited to a Prospectus Supplement under Sections 1.4 and 5.9 of this
Agreement, and any registration statement, prospectus or prospectus supplement
which has been or may be filed pursuant to this Agreement).

Commission Documents, Financial Statements. (a) The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act and, except as disclosed
in the Commission Documents, as of the Effective Date the Company had timely
filed (giving effect to permissible extensions in accordance with Rule 12b-25
under the Exchange Act) all Commission Documents. The Company has delivered or
made available to the Investor via EDGAR or otherwise true and complete copies
of the Commission Documents filed with the Commission prior to the Effective
Date (including, without limitation, the 2009 Form 10-K) and has delivered or
made available to the Investor via EDGAR or otherwise true and complete copies
of all of the Commission Documents heretofore incorporated by reference in the
Registration Statement and the Prospectus. The Company has not provided to the
Investor any information which, according to applicable law, rule or regulation,
should have been disclosed publicly by the Company but which has not been so
disclosed, other than with respect to the transactions contemplated by this
Agreement. As of its filing date, each Commission Document filed with the
Commission and incorporated by reference in the Registration Statement and the
Prospectus (including, without limitation, the 2009 Form 10-K) complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and other federal, state and local laws, rules and
regulations applicable to it, and, as of its filing date (or, if amended or
superseded by a filing prior to the Effective Date, on the date of such amended
or superseded filing), such Commission Document did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. Each Commission
Document to be filed with the Commission after the Effective Date and
incorporated by reference in the Registration Statement, the Prospectus and any
Prospectus Supplement required to be filed pursuant to Sections 1.4 and 5.9
hereof during the Investment Period (including, without limitation, the Current
Report), when such document becomes effective or is filed with the Commission,
as the case may be, shall comply in all material respects with the requirements
of the Securities Act or the Exchange Act, as applicable, and other federal,
state and local laws, rules and regulations applicable to it, and shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

The financial statements, together with the related notes and schedules, of the
Company included in the Commission Documents comply as to form in all material
respects with all applicable accounting requirements and the published rules and
regulations of the Commission and all other applicable rules and regulations
with respect thereto. Such financial statements, together with the related notes
and schedules, have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements and are subject to normal year-end audit
adjustments), and fairly present in all material respects the financial
condition of the Company and its consolidated Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

The Company has timely filed with the Commission and made available to the
Investor via EDGAR or otherwise all certifications and statements required by
(x) Rule 13a-14 or Rule 15d-14 under the Exchange Act or (y) 18 U.S.C.
Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002 (“SOXA”)) with
respect to all relevant Commission Documents. The Company is in compliance in
all material respects with the provisions of SOXA applicable to it as of the
date hereof. The Company maintains disclosure controls and procedures required
by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and
procedures are effective to ensure that all material information concerning the
Company and its Subsidiaries is made known on a timely basis to the individuals
responsible for the timely and accurate preparation of the Company’s Commission
filings and other public disclosure documents. As used in this Section 4.6(c),
the term “file” shall be broadly construed to include any manner in which a
document or information is furnished, supplied or otherwise made available to
the Commission.

HoganTaylor LLP, who have expressed their opinions on the audited financial
statements and related schedules included or incorporated by reference in the
Registration Statement and the Base Prospectus are, with respect to the Company,
independent public accountants as required by the Securities Act and is an
independent registered public accounting firm within the meaning of SOXA as
required by the rules of the Public Company Accounting Oversight Board.

Subsidiaries. The 2009 Form 10-K sets forth each Subsidiary of the Company as of
the Effective Date, showing its jurisdiction of incorporation or organization
and the percentage of the Company’s ownership of the outstanding capital stock
or other ownership interests of such Subsidiary, and the Company does not have
any other Subsidiaries as of the Effective Date.

No Material Adverse Effect. Since December 31, 2009, the Company has not
experienced or suffered any Material Adverse Effect, and there exists no current
state of facts, condition or event which would have a Material Adverse Effect,
except (i) as disclosed in any Commission Documents filed since December 31,
2009 or (ii) continued losses from operations.

Indebtedness. The 2009 Form 10-K sets forth, as of December 31, 2009, all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments through such date.
For the purposes of this Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money or amounts owed in excess of $10,000,000 (other
than trade accounts payable incurred in the ordinary course of business), (b)
all guaranties, endorsements, indemnities and other contingent obligations in
respect of Indebtedness of others in excess of $10,000,000, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $10,000,000 due under
leases required to be capitalized in accordance with GAAP. Except as disclosed
in any Commission Documents, there is no existing or continuing default or event
of default in respect of any Indebtedness of the Company or any of its
Subsidiaries.

Title To Assets. Each of the Company and its Subsidiaries has good and
marketable title to all of their respective real and personal property reflected
in the Commission Documents, free of mortgages, pledges, charges, liens,
security interests or other encumbrances, except for those indicated in the
Commission Documents or those that would not have a Material Adverse Effect. All
real property leases of the Company are valid and subsisting and in full force
and effect in all material respects.

Actions Pending. There is no action, suit, claim, investigation or proceeding
pending, or to the knowledge of the Company threatened in writing, against the
Company or any Subsidiary which questions the validity of this Agreement or the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto or thereto. Except as set forth in the Commission Documents, there is no
action, suit, claim, investigation or proceeding pending, or to the knowledge of
the Company threatened in writing, against or involving the Company, any
Subsidiary or any of their respective properties or assets, or involving any
officers or directors of the Company or any of its Subsidiaries, including,
without limitation, any securities class action lawsuit or stockholder
derivative lawsuit, in each case which, if determined adversely to the Company,
its Subsidiary or any officer or director of the Company or its Subsidiaries,
would have a Material Adverse Effect. With respect to each of those certain
claims, disputes, investigations, arbitrations, actions or proceedings under the
caption “Item 3. Legal Proceedings” in Part I of the 2009 Form 10-K, there has
been no material event or material change that was required to be disclosed in a
filing under the Exchange Act that has not been so disclosed.

Compliance With Law. The business of the Company and the Subsidiaries has been
and is presently being conducted in compliance with all applicable federal,
state, local and foreign governmental laws, rules, regulations and ordinances,
except as set forth in the Commission Documents and except for such
non-compliance which, individually or in the aggregate, would not have a
Material Adverse Effect.

Certain Fees. Except for the placement fee payable by the Company to Reedland
Capital Partners, an Institutional Division of Financial West Group, Member
FINRA/SIPC (“Reedland”), which shall be set forth in a separate engagement
letter between the Company and Reedland (a true and complete fully executed copy
of which has heretofore been provided to the Investor), no brokers, finders or
financial advisory fees or commissions shall be payable by the Company or any
Subsidiary (or any of their respective affiliates) with respect to the
transactions contemplated by this Agreement.

Operation of Business. (b) The Company or one or more of its Subsidiaries
possesses such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by it, except where the failure to possess such
Governmental Licenses, individually or in the aggregate, would not have a
Material Adverse Effect or as otherwise disclosed in the Commission Documents.
The Company and its Subsidiaries are in compliance with the terms and conditions
of all such Governmental Licenses, except where the failure to so comply,
individually or in the aggregate, would not have a Material Adverse Effect or as
otherwise disclosed in the Commission Documents. All of the Governmental
Licenses are valid and in full force and effect, except where the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect, individually or in the aggregate, would not have a
Material Adverse Effect or as otherwise disclosed in the Commission Documents.
This Section 4.14 does not relate to environmental matters, such items being the
subject of Section 4.15.

The Company or one or more of its Subsidiaries owns or possesses adequate rights
to use the patents, patent rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names, trade dress, logos, copyrights and other intellectual property,
including, without limitation, all of the intellectual property described in the
Commission Documents as being owned or licensed by the Company (collectively,
“Intellectual Property”), necessary to carry on the business now operated by it,
except where failure to own, license, or have such rights would not,
individually or in the aggregate, have a Material Adverse Effect. Except as set
forth in the Commission Documents, there are no actions, suits or judicial
proceedings pending, or to the Company’s knowledge threatened, relating to
patents or proprietary information to which the Company or any of its
Subsidiaries is a party or of which any property of the Company or any of its
Subsidiaries is subject, and neither the Company nor any of its Subsidiaries has
received any notice or is otherwise aware of any infringement of or conflict
with asserted rights of others with respect to any Intellectual Property or of
any facts or circumstances which could render any Intellectual Property invalid
or inadequate to protect the interest of the Company and its Subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, would have a Material Adverse Effect. Nothing contained in this
Section 4.14 shall apply to any proceedings relating to new patents that as of
the Effective Date have not been issued to the Company.

Environmental Compliance. Except as disclosed in the Commission Documents, the
Company and each of its Subsidiaries have obtained all material approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws, except for any
approvals, authorization, certificates, consents, licenses, orders and permits
or other similar authorizations the failure of which to obtain does not or would
not have a Material Adverse Effect. “Environmental Laws” shall mean all
applicable laws relating to the protection of the environment including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except for such instances as would not, individually or in
the aggregate, have a Material Adverse Effect, to the Company’s knowledge, there
are no past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its Subsidiaries
that violate or could reasonably be expected to violate any Environmental Law
after the Effective Date or that could reasonably be expected to give rise to
any environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.

Material Agreements. Except as set forth in the Commission Documents, neither
the Company nor any Subsidiary of the Company is a party to any written or oral
contract, instrument, agreement commitment, obligation, plan or arrangement, a
copy of which would be required to be filed with the Commission as an exhibit to
an annual report on Form 10-K (collectively, “Material Agreements”). Except as
set forth in the Commission Documents, the Company and each of its Subsidiaries
have performed in all material respects all the obligations required to be
performed by them under the Material Agreements, have received no notice of
default or an event of default by the Company or any of its Subsidiaries
thereunder and are not aware of any basis for the assertion thereof, and neither
the Company or any of its Subsidiaries nor, to the knowledge of the Company, any
other contracting party thereto are in default under any Material Agreement now
in effect, the result of which would have a Material Adverse Effect. Except as
set forth in the Commission Documents, each of the Material Agreements is in
full force and effect, and constitutes a legal, valid and binding obligation
enforceable in accordance with its terms against the Company and/or any of its
Subsidiaries and, to the knowledge of the Company, each other contracting party
thereto, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

Transactions With Affiliates. Except as set forth in the Commission Documents,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts, service arrangements or other continuing transactions
exceeding $120,000 between (a) the Company or any Subsidiary, on the one hand,
and (b) any person or entity who would be covered by Item 404(a) of
Regulation S-K, on the other hand. Except as disclosed in the Commission
Documents, there are no outstanding amounts payable to or receivable from, or
advances by the Company or any of its Subsidiaries to, and neither the Company
nor any of its Subsidiaries is otherwise a creditor of or debtor to, any
beneficial owner of more than 5% of the outstanding shares of Common Stock, or
any director, employee or affiliate of the Company or any of its Subsidiaries,
other than (i) reimbursement for reasonable expenses incurred on behalf of the
Company or any of its Subsidiaries or (ii) as part of the normal and customary
terms of such persons’ employment or service as a director with the Company or
any of its Subsidiaries.

Securities Act; FINRA Rules. The Company has complied with all applicable
federal and state securities laws in connection with the offer, issuance and
sale of the Shares hereunder.

The Company has prepared and filed with the Commission in accordance with the
provisions of the Securities Act the Registration Statement, including a base
prospectus relating to the Shares. The Registration Statement was declared
effective by order of the Commission on May 22, 2009. As of the date hereof, no
stop order suspending the effectiveness of the Registration Statement has been
issued by the Commission or is continuing in effect under the Securities Act and
no proceedings therefor are pending before or, to the Company’s knowledge,
threatened by the Commission. No order preventing or suspending the use of the
Prospectus or any Permitted Free Writing Prospectus has been issued by the
Commission.

The Company satisfies all of the requirements for the use of Form S-3 under the
Securities Act for the offering and sale of the Shares contemplated by this
Agreement (without reliance on General Instruction I.B.6. of Form S-3). The
Commission has not notified the Company of any objection to the use of the form
of the Registration Statement pursuant to Rule 401(g)(1) under the Securities
Act. The Registration Statement complied in all material respects on the date on
which it was declared effective by the Commission, and will comply in all
material respects at each deemed effective date with respect to the Investor
pursuant to Rule 430B(f)(2) of the Securities Act, with the requirements of the
Securities Act, and the Registration Statement (including the documents
incorporated by reference therein) did not on the date it was declared effective
by the Commission, and shall not at each deemed effective date with respect to
the Investor pursuant to Rule 430B(f)(2) of the Securities Act, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
provided that this representation and warranty does not apply to statements in
or omissions from the Registration Statement made in reliance upon and in
conformity with information relating to the Investor furnished to the Company in
writing by or on behalf of the Investor expressly for use therein. The
Registration Statement, as of the Effective Date, meets the requirements set
forth in Rule 415(a)(1)(x) under the Securities Act. The Base Prospectus
complied in all material respects on its date and on the Effective Date, and
will comply in all material respects on each applicable Fixed Request Exercise
Date and, when taken together with the applicable Prospectus Supplement and any
applicable Permitted Free Writing Prospectus, on each applicable Settlement
Date, with the requirements of the Securities Act and did not on its date and on
the Effective Date and shall not on each applicable Fixed Request Exercise Date
and, when taken together with the applicable Prospectus Supplement and any
applicable Permitted Free Writing Prospectus, on each applicable Settlement Date
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that this representation and warranty does not apply to statements in
or omissions from the Base Prospectus made in reliance upon and in conformity
with information relating to the Investor furnished to the Company in writing by
or on behalf of the Investor expressly for use therein.

The offering of the Shares pursuant to this Agreement qualifies for the
exemption from the filing requirements of Rule 5110 of the Financial Industry
Regulatory Authority (the “FINRA”) afforded by FINRA Rule 5110(b)(7)(C)(i).

Each Prospectus Supplement required to be filed pursuant to Sections 1.4 and 5.9
hereof, when taken together with the Base Prospectus and any applicable
Permitted Free Writing Prospectus, on its date and on the applicable Settlement
Date, shall comply in all material respects with the provisions of the
Securities Act and shall not on its date and on the applicable Settlement Date
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they are made, not misleading, except
that this representation and warranty does not apply to statements in or
omissions from any Prospectus Supplement made in reliance upon and in conformity
with information relating to the Investor furnished to the Company in writing by
or on behalf of the Investor expressly for use therein.

At the earliest time after the filing of the Registration Statement that the
Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) under the Securities Act) relating to the Shares, the
Company was not and is not an “ineligible issuer” (as defined in Rule 405 under
the Securities Act). Each Permitted Free Writing Prospectus (a) shall conform in
all material respects to the requirements of the Securities Act on the date of
its first use, (b) when considered together with the Prospectus on each
applicable Fixed Request Exercise Date and on each applicable Settlement Date,
shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they are made, not
misleading, and (c) shall not include any information that conflicts with the
information contained in the Registration Statement, including any document
incorporated by reference therein and any Prospectus Supplement deemed to be a
part thereof that has not been superseded or modified. The immediately preceding
sentence does not apply to statements in or omissions from any Permitted Free
Writing Prospectus made in reliance upon and in conformity with information
relating to the Investor furnished to the Company in writing by or on behalf of
the Investor expressly for use therein.

Prior to the Effective Date, the Company has not distributed any offering
material in connection with the offering and sale of the Shares. From and after
the Effective Date and prior to the completion of the distribution of the
Shares, the Company shall not distribute any offering material in connection
with the offering and sale of the Shares, other than the Registration Statement,
the Base Prospectus as supplemented by any Prospectus Supplement or a Permitted
Free Writing Prospectus.

Employees. As of the Effective Date, neither the Company nor any Subsidiary of
the Company has any collective bargaining arrangements or agreements covering
any of its employees, except as set forth in the Commission Documents. As of the
Effective Date, except as disclosed in the Registration Statement or the
Commission Documents, no officer, consultant or key employee of the Company or
any Subsidiary whose termination, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, has terminated or, to
the knowledge of the Company, has any present intention of terminating his or
her employment or engagement with the Company or any Subsidiary.

Use of Proceeds. The proceeds from the sale of the Shares shall be used by the
Company and its Subsidiaries as set forth in the Base Prospectus and any
Prospectus Supplement filed pursuant to Sections 1.4 and 5.9.

Investment Company Act Status. The Company is not, and as a result of the
consummation of the transactions contemplated by this Agreement and the
application of the proceeds from the sale of the Shares as set forth in the Base
Prospectus and any Prospectus Supplement shall not be, an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its Subsidiaries
which has had or would have a Material Adverse Effect. No “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code) or
“accumulated funding deficiency” (as defined in Section 203 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA has occurred with respect to
any Plan which has had or would have a Material Adverse Effect, and the
execution and delivery of this Agreement and the issuance and sale of the Shares
hereunder shall not result in any of the foregoing events. Each Plan is in
compliance in all material respects with applicable law, including ERISA and the
Code; the Company has not incurred and does not expect to incur liability under
Title IV of ERISA with respect to the termination of, or withdrawal from, any
Plan; and each Plan for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualifications. As used in this Section 4.22,
the term “Plan” shall mean an “employee pension benefit plan” (as defined in
Section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any Subsidiary or by any
trade or business, whether or not incorporated, which, together with the Company
or any Subsidiary, is under common control, as described in Section 414(b) or
(c) of the Code.

Taxes. The Company (i) has filed all necessary federal, state and foreign income
and franchise tax returns or has duly requested extensions thereof, except for
those the failure of which to file would not have a Material Adverse Effect,
(ii) has paid all federal, state, local and foreign taxes due and payable for
which it is liable, except to the extent that any such taxes are being contested
in good faith and by appropriate proceedings, except for such taxes the failure
of which to pay would not have a Material Adverse Effect, and (iii) does not
have any tax deficiency or claims outstanding or assessed or, to the Company’s
knowledge, proposed against it which would have a Material Adverse Effect.

Insurance. The Company carries, or is covered by, insurance in such amounts and
covering such risks as the Company deems is adequate for the conduct of its and
its Subsidiaries’ businesses and the value of their respective properties and as
is customary for companies engaged in similar businesses in similar industries.

Acknowledgement Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereunder. The Company further acknowledges that the Investor is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereunder, and any advice given by the Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereunder is merely incidental to the Investor’s purchase of the Shares.

COVENANTS

The Company covenants with the Investor, and the Investor covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period:

Securities Compliance. The Company shall notify the Commission and the Trading
Market, as necessary, in accordance with their respective rules and regulations,
of the transactions contemplated by this Agreement, and shall take all necessary
action, undertake all proceedings and obtain all registrations, permits,
consents and approvals for the legal and valid issuance of the Shares to the
Investor in accordance with the terms of this Agreement.

Registration and Listing. The Company shall take all action necessary to cause
the Common Stock to continue to be registered as a class of securities under
Sections 12(b) or 12(g) of the Exchange Act, shall comply with its reporting and
filing obligations under the Exchange Act, and shall not take any action or file
any document (whether or not permitted by the Securities Act) to terminate or
suspend such registration or to terminate or suspend its reporting and filing
obligations under the Exchange Act or Securities Act, except as permitted
herein. The Company shall take all action necessary to continue the listing and
trading of its Common Stock and the listing of the Shares purchased by Investor
hereunder on the Trading Market (including, without limitation, maintaining
sufficient tangible net assets), and shall comply with the Company’s reporting,
filing and other obligations under the bylaws, listed securities maintenance
standards and other rules and regulations of the FINRA and the Trading Market.
The Company shall not take any action which could reasonably be expected to
result in the delisting or suspension of the Common Stock on the Trading Market.

Compliance with Laws.

The Company shall comply, and cause each Subsidiary to comply, (a) with all
laws, rules, regulations and orders applicable to the business and operations of
the Company and its Subsidiaries except as would not have a Material Adverse
Effect and (b) with all applicable provisions of the Securities Act, the
Exchange Act, the rules and regulations of the FINRA and the listing standards
of the Trading Market. Without limiting the generality of the foregoing, neither
the Company nor any of its officers, directors or affiliates has taken or will
take, directly or indirectly, any action designed or intended to stabilize or
manipulate the price of any security of the Company, or which caused or resulted
in, or which would in the future reasonably be expected to cause or result in,
stabilization or manipulation of the price of any security of the Company.

The Investor shall comply with all laws, rules, regulations and orders
applicable to the performance by it of its obligations under this Agreement and
its investment in the Shares, except as would not, individually or in the
aggregate, prohibit or otherwise interfere with the ability of the Investor to
enter into and perform its obligations under this Agreement in any material
respect. Without limiting the foregoing, the Investor shall comply with all
applicable provisions of the Securities Act and the Exchange Act.

Keeping of Records and Books of Account; Foreign Corrupt Practices Act.

The Company shall keep and cause each Subsidiary to keep adequate records and
books of account, in which complete entries shall be made in accordance with
GAAP consistently applied, reflecting all financial transactions of the Company
and its Subsidiaries, and in which, for each fiscal year, all proper reserves
for depreciation, depletion, obsolescence, amortization, taxes, bad debts and
other purposes in connection with its business shall be made. The Company shall
maintain a system of internal accounting controls that (a) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of the Company; (b) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles, and that receipts and expenditures of the Company are
being made only in accordance with authorizations of management and directors of
the Company; and (c) provide reasonable assurance regarding prevention or timely
detection of unauthorized acquisition, use or disposition of the Company’s
assets that could have a material effect on the Company’s financial statements.

Neither the Company, nor any of its Subsidiaries, nor to the knowledge of the
Company, any of their respective directors, officers, agents, employees or any
other persons acting on their behalf shall, in connection with the operation of
the Company’s and its Subsidiaries’ respective businesses, (a) use any corporate
funds for unlawful contributions, payments, gifts or entertainment or to make
any unlawful expenditures relating to political activity to government
officials, candidates or members of political parties or organizations, (b) pay,
accept or receive any unlawful contributions, payments, expenditures or gifts,
or (c) violate or operate in noncompliance with any export restrictions,
anti-boycott regulations, embargo regulations or other applicable domestic or
foreign laws and regulations, except for such violations or noncompliant
operations that would not likely result in a Material Adverse Effect.

Subject to the requirements of Section 5.12 of this Agreement, from time to time
from and after the period beginning with the third Trading Day immediately
preceding each Fixed Request Exercise Date through and including the applicable
Settlement Date, the Company shall make available for inspection and review by
the Investor, customary documentation allowing the Investor and/or its appointed
counsel or advisors to conduct due diligence.

Limitations on Holdings and Issuances.

(i) The Company shall not be obligated to issue and the Investor shall not be
obligated to purchase any shares of Common Stock which, when aggregated with all
other shares of Common Stock then owned beneficially (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by the
Investor, would result in the beneficial ownership by the Investor of more than
4.9% of the then issued and outstanding shares of Common Stock.

(ii) Neither the Investor nor any of its Tax Affiliates will at any time,
directly, together with or through Persons who have a formal or informal
understanding to make a coordinated acquisition of Common Stock with the
Investor or its Tax Affiliates, acquire, offer to acquire, or agree to acquire,
by purchase or otherwise, shares of Common Stock which, when aggregated with all
other shares of Common Stock then owned beneficially (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by the
Investor and its Tax Affiliates, would result in the beneficial ownership by the
Investor of more than 4.9% of the then issued and outstanding shares of Common
Stock.

Other Agreements and Other Financings.

The Company shall not enter into, announce or recommend to its stockholders any
agreement, plan, arrangement or transaction in or of which the terms thereof
would restrict, materially delay, conflict with or impair the ability or right
of the Company or any Subsidiary to perform its obligations under this
Agreement, including, without limitation, the obligation of the Company to
deliver the Shares to the Investor in respect of a Fixed Request or Optional
Amount on the applicable Settlement Date.

The Company shall notify the Investor, within 48 hours, if it enters into any
agreement, plan, arrangement or transaction with a third party, the principal
purpose of which is to obtain during a Pricing Period an Other Financing not
constituting an Acceptable Financing (an “Other Financing Notice”); provided,
however, that the Company shall notify the Investor promptly (but in no event
later than 24 hours) (an “Integration Notice”) if it enters into any agreement,
plan, arrangement or transaction with a third party, the principal purpose of
which is to obtain at any time during the Investment Period an Other Financing
that may be aggregated with the transactions contemplated by this Agreement for
purposes of determining whether approval of the Company’s stockholders is
required under any bylaw, listed securities maintenance standards or other rules
of the Trading Market and, if required under applicable law, including, without
limitation, Regulation FD promulgated by the Commission, or under the applicable
rules and regulations of the Trading Market, the Company shall publicly disclose
such information in accordance with Regulation FD and the applicable rules and
regulations of the Trading Market. For purposes of this Section 5.6(ii), any
press release issued by, or Commission Document filed by, the Company shall
constitute sufficient notice, provided that it is issued or filed, as the case
may be, within the time requirements set forth in the first sentence of this
Section 5.6(ii) for an Other Financing Notice or an Integration Notice, as
applicable. For greater certainty, the entry by the Company into any agreement,
plan, arrangement or transaction with a third party to obtain an Other Financing
(or any other financing) outside of a Pricing Period shall not trigger any
requirement for the Company to deliver an Other Financing Notice (it being
acknowledged and agreed that nothing contained in this Section 5.6(ii) shall
limit or modify in any respect the Company’s obligations in Section 7.2). During
any Pricing Period in which the Company is required to provide an Other
Financing Notice pursuant to the first sentence of this Section 5.6(ii), the
Investor shall (i) have the option to purchase the Shares subject to the Fixed
Request at (x) the price therefor in accordance with the terms of this Agreement
or (y) the third party’s per share purchase price in connection with the Other
Financing, net of such third party’s discounts, Warrant Value and fees, or
(ii) the Investor may elect to not purchase any Shares subject to the Fixed
Request for that Pricing Period. An “Other Financing” shall mean (x) the
issuance of Common Stock for a purchase price less than, or the issuance of
securities convertible into or exchangeable for Common Stock at an exercise or
conversion price (as the case may be) less than, the then Current Market Price
of the Common Stock (in each case, after all fees, discounts, Warrant Value and
commissions associated with the transaction) (a “Below Market Offering”);
(y) the implementation by the Company of any mechanism in respect of any
securities convertible into or exchangeable for Common Stock for the reset of
the purchase price of the Common Stock to below the then Current Market Price of
the Common Stock (including, without limitation, any antidilution or similar
adjustment provisions in respect of any Company securities, but specifically
excluding customary adjustments for stock splits, stock dividends, stock
combinations and similar events); or (z) the issuance of options, warrants or
similar rights of subscription, in each case, not constituting an Acceptable
Financing. “Acceptable Financing” shall mean the issuance by the Company of:
(1) shares of Common Stock or securities convertible into or exercisable or
exchangeable for Common Stock other than in connection with a Below Market
Offering; (2) shares of Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock in connection with awards under the
Company’s benefit and equity plans and arrangements or shareholder rights plan
and the issuance of shares of Common Stock upon the conversion, exercise or
exchange thereof; (3) shares of Common Stock issuable upon the conversion,
exercise or exchange of equity awards or convertible, exercisable or
exchangeable securities either outstanding as of the Effective Date or as to
which the exercise or conversion price (as the case may be) was not less than
the Current Market Price of the Common Stock on the date such convertible,
exercisable or exchangeable securities were issued; (4) shares of Common Stock
or securities convertible into or exercisable or exchangeable for Common Stock
or similar rights to subscribe for the purchase of shares of Common Stock in
connection with technology sharing, licensing, research and joint development
agreements (or amendments thereto) with third parties, and the issuance of
shares of Common Stock upon the conversion, exercise or exchange thereof; and
(5) shares of Common Stock and/or warrants or similar rights to subscribe for
the purchase of shares of Common Stock issued in connection with equipment
financings and/or real property leases (or amendments thereto) and the issuance
of shares of Common Stock upon the exercise thereof.

Stop Orders. The Company shall advise the Investor promptly (but in no event
later than 24 hours) and shall confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the Commission for amendment of or
a supplement to the Registration Statement, the Prospectus, any Permitted Free
Writing Prospectus or for any additional information; (ii) of the Company’s
receipt of notice of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or prohibiting or suspending the
use of the Prospectus or any Prospectus Supplement, or of the suspension of
qualification of the Shares for offering or sale in any jurisdiction, or the
initiation or contemplated initiation of any proceeding for such purpose; and
(iii) of the Company becoming aware of the happening of any event, which makes
any statement of a material fact made in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus untrue or which requires the
making of any additions to or changes to the statements then made in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
in order to state a material fact required by the Securities Act to be stated
therein or necessary in order to make the statements then made therein (in the
case of the Prospectus, in light of the circumstances under which they were
made) not misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Permitted Free Writing Prospectus to comply
with the Securities Act or any other law. The Company shall not be required to
disclose to the Investor the substance or specific reasons of any of the events
set forth in clauses (i) through (iii) of the immediately preceding sentence,
but rather, shall only be required to disclose that the event has occurred. The
Company shall not issue any Fixed Request during the continuation of any of the
foregoing events. If at any time the Commission shall issue any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, the Company
shall use commercially reasonable efforts to obtain the withdrawal of such order
at the earliest possible time.

Amendments to the Registration Statement; Prospectus Supplements; Free Writing
Prospectuses.

Except as provided in this Agreement and other than periodic reports required to
be filed pursuant to the Exchange Act, the Company shall not file with the
Commission any amendment to the Registration Statement that relates to the
Investor, the Agreement or the transactions contemplated hereby or file with the
Commission any Prospectus Supplement that relates to the Investor, this
Agreement or the transactions contemplated hereby with respect to which (a) the
Investor shall not previously have been advised, (b) the Company shall not have
given due consideration to any comments thereon received from the Investor or
its counsel, or (c) the Investor shall reasonably object after being so advised,
unless it is necessary to amend the Registration Statement or make any
supplement to the Prospectus to comply with the Securities Act or any other
applicable law or regulation, in which case the Company shall promptly (but in
no event later than 24 hours) so inform the Investor, the Investor shall be
provided with a reasonable opportunity to review and comment upon any disclosure
relating to the Investor and the Company shall expeditiously furnish to the
Investor an electronic copy thereof. In addition, for so long as, in the
reasonable opinion of counsel for the Investor, the Prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Securities Act) is
required to be delivered in connection with any purchase of Shares by the
Investor, the Company shall not file any Prospectus Supplement with respect to
the Shares without delivering or making available a copy of such Prospectus
Supplement, together with the Base Prospectus, to the Investor promptly.

The Company has not made, and agrees that unless it obtains the prior written
consent of the Investor it will not make, an offer relating to the Shares that
would constitute an Issuer Free Writing Prospectus or that would otherwise
constitute a Free Writing Prospectus required to be filed by the Company or the
Investor with the Commission or retained by the Company or the Investor under
Rule 433 under the Securities Act. The Investor has not made, and agrees that
unless it obtains the prior written consent of the Company it will not make, an
offer relating to the Shares that would constitute a Free Writing Prospectus
required to be filed by the Company with the Commission or retained by the
Company under Rule 433 under the Securities Act. Any such Issuer Free Writing
Prospectus or other Free Writing Prospectus consented to by the Investor or the
Company is referred to in this Agreement as a “Permitted Free Writing
Prospectus.” The Company agrees that (x) it has treated and will treat, as the
case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus and (y) it has complied and will comply, as the case may be, with the
requirements of Rules 164 and 433 under the Securities Act applicable to any
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.

Prospectus Delivery. The Company shall file with the Commission a Prospectus
Supplement pursuant to Rule 424(b) under the Securities Act on the first Trading
Day immediately following the last Trading Day of each Pricing Period. The
Company shall provide the Investor a reasonable opportunity to comment on a
draft of each such Prospectus Supplement and any Issuer Free Writing Prospectus,
shall give due consideration to all such comments and, subject to the provisions
of Section 5.8 hereof, shall deliver or make available to the Investor, without
charge, an electronic copy of each form of Prospectus Supplement, together with
the Base Prospectus, and any Permitted Free Writing Prospectus on each
applicable Settlement Date. The Company consents to the use of the Prospectus
(and of any Prospectus Supplement thereto) in accordance with the provisions of
the Securities Act and with the securities or “blue sky” laws of the
jurisdictions in which the Shares may be sold by the Investor, in connection
with the offering and sale of the Shares and for such period of time thereafter
as the Prospectus (or in lieu thereof, the notice referred to in Rule 173(a)
under the Securities Act) is required by the Securities Act to be delivered in
connection with sales of the Shares. If during such period of time any event
shall occur that in the judgment of the Company and its counsel is required to
be set forth in the Registration Statement or the Prospectus or any Permitted
Free Writing Prospectus or should be set forth therein in order to make the
statements made therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading, or if it is necessary
to amend the Registration Statement or supplement or amend the Prospectus or any
Permitted Free Writing Prospectus to comply with the Securities Act or any other
applicable law or regulation, the Company shall forthwith prepare and, subject
to Section 5.8 above, file with the Commission an appropriate amendment to the
Registration Statement or Prospectus Supplement to the Prospectus (or supplement
to the Permitted Free Writing Prospectus) and shall expeditiously furnish or
make available to the Investor an electronic copy thereof.

Selling Restrictions.

Except as expressly set forth below, the Investor covenants that from and after
the date hereof through and including the 90th day next following the
termination of this Agreement (the “Restricted Period”), neither the Investor
nor any of its affiliates nor any entity managed or controlled by the Investor
(collectively, the “Restricted Persons” and each of the foregoing is referred to
herein as a “Restricted Person”) shall, directly or indirectly,
(i) intentionally engage in any Short Sales involving the Company’s securities
or (ii) grant any option to purchase, or acquire any right to dispose of or
otherwise dispose for value of, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for any shares of Common Stock,
or enter into any swap, hedge or other similar agreement that transfers, in
whole or in part, the economic risk of ownership of the Common Stock.
Notwithstanding the foregoing, it is expressly understood and agreed that
nothing contained herein shall (without implication that the contrary would
otherwise be true) prohibit any Restricted Person during the Restricted Period
from: (1) selling “long” (as defined under Rule 200 promulgated under Regulation
SHO) the Shares; or (2) selling a number of shares of Common Stock equal to the
number of Shares that such Restricted Person is or may be obligated (or has the
right) to purchase under a pending Fixed Request Notice but has not yet taken
possession of so long as such Restricted Person (or the Broker-Dealer, as
applicable) delivers the Shares purchased pursuant to such Fixed Request Notice
to the purchaser thereof or the applicable Broker-Dealer; provided, however,
such Restricted Person (or the applicable Broker-Dealer, as applicable) shall
not be required to so deliver any such Shares subject to such Fixed Request
Notice if (a) such Fixed Request is terminated by mutual agreement of the
Company and the Investor and, as a result of such termination, no such Shares
are delivered to the Investor under this Agreement or (b) the Company otherwise
fails to deliver such Shares to the Investor on the applicable Settlement Date
upon the terms and subject to the provisions of this Agreement.

In addition to the foregoing, in connection with any sale of the Shares
(including any sale permitted by paragraph (i) above), the Investor shall comply
in all respects with all applicable laws, rules, regulations and orders,
including, without limitation, the requirements of the Securities Act and the
Exchange Act.

Effective Registration Statement. During the Investment Period, the Company
shall use its best efforts to maintain the continuous effectiveness of the
Registration Statement under the Securities Act.

Non-Public Information. Neither the Company nor any of its directors, officers
or agents shall disclose any material non-public information about the Company
to the Investor, unless a timely public announcement thereof is made by the
Company in the manner contemplated by Regulation FD.

Broker/Dealer. The Investor shall use one or more broker-dealers to effectuate
all sales, if any, of the Shares that it may purchase from the Company pursuant
to this Agreement which (or whom) shall be unaffiliated with the Investor and
not then currently engaged or used by the Company (collectively, the
“Broker-Dealer”). The Investor shall provide the Company with all information
regarding the Broker-Dealer reasonably requested by the Company. The Investor
shall be solely responsible for all fees and commissions of the Broker-Dealer,
which shall not exceed customary brokerage fees and commissions.

Disclosure Schedule.

During the Investment Period, the Company shall from time to time update the
Disclosure Schedule as may be required to satisfy the condition set forth in
Section 6.3(i). For purposes of this Section 5.14, any disclosure made in a
schedule to the Compliance Certificate substantially in the form attached hereto
as Exhibit D shall be deemed to be an update of the Disclosure Schedule.
Notwithstanding anything in this Agreement to the contrary, no update to the
Disclosure Schedule pursuant to this Section 5.14 shall cure any breach of a
representation or warranty of the Company contained in this Agreement and shall
not affect any of the Investor’s rights or remedies with respect thereto.

Notwithstanding anything to the contrary contained in the Disclosure Schedules
or in this Agreement, the information and disclosure contained in any Schedule
of the Disclosure Schedules shall be deemed to be disclosed and incorporated by
reference in any other Schedule of the Disclosure Schedules as though fully set
forth in such Schedule for which applicability of such information and
disclosure is readily apparent on its face. The fact that any item of
information is disclosed in the Disclosure Schedules shall not be construed to
mean that such information is required to be disclosed by this Agreement. Except
as expressly set forth in this Agreement, such information and the thresholds
(whether based on quantity, qualitative characterization, dollar amounts or
otherwise) set forth herein shall not be used as a basis for interpreting the
terms “material” or “Material Adverse Effect” or other similar terms in this
Agreement.

OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND
PURCHASE OF THE SHARES

Opinion of Counsel and Certificate. Simultaneously with the execution and
delivery of this Agreement, the Investor’s counsel shall have received (a) an
opinion of outside counsel to the Company, dated the Effective Date, in the form
mutually agreed to by the parties hereto and (b) a certificate from the Company,
dated the Effective Date, in the form of Exhibit C hereto.

Conditions Precedent to the Obligation of the Company. The obligation hereunder
of the Company to issue and sell the Shares to the Investor under any Fixed
Request or Optional Amount is subject to the satisfaction or (to the extent
permitted by applicable law) waiver of each of the conditions set forth below.
These conditions are for the Company’s sole benefit and (to the extent permitted
by applicable law) may be waived by the Company at any time in its sole
discretion.

Accuracy of the Investor’s Representations and Warranties. The representations
and warranties of the Investor contained in this Agreement (a) that are not
qualified by “materiality” shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the applicable Fixed Request Exercise Date and the applicable Settlement Date
with the same force and effect as if made on such dates, except to the extent
such representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (b) that are qualified by “materiality” shall
have been true and correct when made and shall be true and correct as of the
applicable Fixed Request Exercise Date and the applicable Settlement Date with
the same force and effect as if made on such dates, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.

Registration Statement. The Registration Statement is effective and neither the
Company nor the Investor shall have received notice that the Commission has
issued or intends to issue a stop order with respect to the Registration
Statement. The Company shall have a maximum dollar amount certain of Common
Stock registered under the Registration Statement which (A) as of the Effective
Date, is sufficient to issue to the Investor not less than the Total Commitment
worth of Shares and (B) as of the applicable Fixed Request Exercise Date and the
applicable Settlement Date, is sufficient to issue to the Investor not less than
the maximum dollar amount worth of Shares issuable pursuant to the applicable
Fixed Request Notice and applicable Optional Amount, if any. The Current Report
shall have been filed with the Commission, as required pursuant to Section 1.4,
and all Prospectus Supplements shall have been filed with the Commission, as
required pursuant to Sections 1.4 and 5.9 hereof, to disclose the sale of the
Shares prior to each Settlement Date, as applicable. Any other material required
to be filed by the Company or any other offering participant pursuant to Rule
433(d) under the Securities Act shall have been filed with the Commission within
the applicable time periods prescribed for such filings by Rule 433 under the
Securities Act.

Performance by the Investor. The Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to the applicable Fixed Request Exercise Date and the
applicable Settlement Date.

No Injunction. No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of or which would materially modify or delay any of the
transactions contemplated by this Agreement.

No Suspension, Etc. Trading in the Common Stock shall not have been suspended by
the Commission or the Trading Market (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the applicable Fixed Request Exercise Date and applicable Settlement
Date), and, at any time prior to the applicable Fixed Request Exercise Date and
applicable Settlement Date, none of the events described in clauses (i),
(ii) and (iii) of Section 5.7 shall have occurred, trading in securities
generally as reported on the Trading Market shall not have been suspended or
limited, nor shall a banking moratorium have been declared either by the United
States or New York State authorities, nor shall there have occurred any material
outbreak or escalation of hostilities or other national or international
calamity or crisis of such magnitude in its effect on, or any material adverse
change in, any financial, credit or securities market which, in each case, in
the reasonable judgment of the Company, makes it impracticable or inadvisable to
issue the Shares.

No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been commenced or threatened, against the Company or any Subsidiary, or any
of the officers, directors or affiliates of the Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

Aggregate Limit. The issuance and sale of the Shares issuable pursuant to such
Fixed Request Notice or Optional Amount shall not violate Sections 2.2, 2.12 and
5.5 hereof.

Conditions Precedent to the Obligation of the Investor. The obligation hereunder
of the Investor to accept a Fixed Request Notice or Optional Amount grant and to
acquire and pay for the Shares is subject to the satisfaction or (to the extent
permitted by applicable law) waiver, at or before each Fixed Request Exercise
Date and each Settlement Date, of each of the conditions set forth below. These
conditions are for the Investor’s sole benefit and (to the extent permitted by
applicable law) may be waived by the Investor at any time in its sole
discretion.

Accuracy of the Company’s Representations and Warranties. The representations
and warranties of the Company contained in this Agreement (a) that are not
qualified by “materiality” or “Material Adverse Effect” shall have been true and
correct in all material respects when made and shall be true and correct in all
material respects as of the applicable Fixed Request Exercise Date and the
applicable Settlement Date with the same force and effect as if made on such
dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct in all material respects as of such other date and (b) that are
qualified by “materiality” or “Material Adverse Effect” shall have been true and
correct when made and shall be true and correct as of the applicable Fixed
Request Exercise Date and the applicable Settlement Date with the same force and
effect as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of such other date.

Registration Statement. The Registration Statement is effective and neither the
Company nor the Investor shall have received notice that the Commission has
issued or intends to issue a stop order with respect to the Registration
Statement. The Company shall have a maximum dollar amount certain of Common
Stock registered under the Registration Statement which (A) as of the Effective
Date, is sufficient to issue to the Investor not less than the Total Commitment
worth of Shares and (B) as of the applicable Fixed Request Exercise Date and the
applicable Settlement Date, is sufficient to issue to the Investor not less than
the maximum dollar amount worth of Shares issuable pursuant to the applicable
Fixed Request Notice and applicable Optional Amount, if any. As of the Effective
Date, the applicable Fixed Request Exercise Date and the applicable Settlement
Date, the Investor shall be permitted to utilize the Prospectus to resell all of
the Shares it then owns or has the right to acquire pursuant to all Fixed
Request Notices issued pursuant to this Agreement. The Current Report shall have
been filed with the Commission, as required pursuant to Section 1.4, and all
Prospectus Supplements shall have been filed with the Commission, as required
pursuant to Sections 1.4 and 5.9 hereof, to disclose the sale of the Shares
prior to each Settlement Date, as applicable, and an electronic copy of each
such Prospectus Supplement together with the Base Prospectus shall have been
delivered or made available to the Investor in accordance with Section 5.9
hereof. Any other material required to be filed by the Company or any other
offering participant pursuant to Rule 433(d) under the Securities Act shall have
been filed with the Commission within the applicable time periods prescribed for
such filings by Rule 433 under the Securities Act.

No Suspension. Trading in the Common Stock shall not have been suspended by the
Commission or the Trading Market (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the applicable Fixed Request Exercise Date and applicable Settlement
Date), and the Company shall not have received any notice that the listing or
quotation of the Common Stock on the Trading Market shall be terminated on a
date certain. At any time prior to the applicable Fixed Request Exercise Date
and applicable Settlement Date, none of the events described in clauses (i),
(ii) and (iii) of Section 5.7 shall have occurred, trading in securities
generally as reported on the Trading Market shall not have been suspended or
limited, nor shall a banking moratorium have been declared either by the United
States or New York State authorities, nor shall there have occurred any material
outbreak or escalation of hostilities or other national or international
calamity or crisis of such magnitude in its effect on, or any material adverse
change in, any financial, credit or securities market which, in each case, in
the reasonable judgment of the Investor, makes it impracticable or inadvisable
to purchase the Shares.

Performance of the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the applicable Fixed Request Exercise Date and the
applicable Settlement Date and shall have delivered to the Investor on the
applicable Settlement Date the Compliance Certificate substantially in the form
attached hereto as Exhibit D.

No Injunction. No statute, rule, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by this Agreement.

No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been commenced or threatened, against the Company or any Subsidiary, or any
of the officers, directors or affiliates of the Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

Aggregate Limit. The issuance and sale of the Shares issuable pursuant to such
Fixed Request Notice or Optional Amount shall not violate Sections 2.2, 2.12 and
5.5 hereof.

Shares Authorized. The Shares issuable pursuant to such Fixed Request Notice or
Optional Amount shall have been duly authorized by all necessary corporate
action of the Company. The Company shall have delivered all Shares relating to
all prior Fixed Request Notices and Optional Amounts, as applicable.

Listing of Shares. The Company shall have submitted to the Trading Market, at or
prior to the applicable Fixed Request Exercise Date, a notification form of
listing of additional shares related to the Shares issuable pursuant to such
Fixed Request and Optional Amount, in accordance with the bylaws, listed
securities maintenance standards and other rules of the Trading Market and,
prior to the applicable Settlement Date, such Shares shall have been approved
for listing or quotation on the Trading Market, subject only to notice of
issuance.

Opinion of Counsel; Bring-Down. Subsequent to the filing of the Current Report
pursuant to Section 1.4 and prior to the first Fixed Request Exercise Date, the
Investor shall have received an opinion from outside counsel to the Company in
the form mutually agreed to by the parties hereto. On each Settlement Date, the
Investor shall have received an opinion “bring down” from outside counsel to the
Company in the form mutually agreed to by the parties hereto.

Payment of Investor’s Counsel Fees; Due Diligence Expenses. On the Effective
Date, the Company shall have paid by wire transfer of immediately available
funds to an account designated by the Investor’s counsel, the fees and expenses
of the Investor’s counsel in accordance with the proviso to the first sentence
of Section 9.1(i) of this Agreement.

TERMINATION

Term, Termination by Mutual Consent. Unless earlier terminated as provided
hereunder, this Agreement shall terminate automatically on the earliest of
(i) the first day of the month next following the 24-month anniversary of the
Effective Date (the “Investment Period”), (ii) the date that the entire dollar
amount of Common Stock registered under the Registration Statement have been
issued and sold and (iii) the date the Investor shall have purchased the Total
Commitment of shares of Common Stock (subject in all cases to the Trading Market
Limit). Subject to Section 7.3, this Agreement may be terminated at any time by
the mutual written consent of the parties, effective as of the date of such
mutual written consent unless otherwise provided in such written consent, it
being hereby acknowledged and agreed that the Investor may not consent to such
termination during a Pricing Period or prior to a Settlement Date in the event
the Investor has instructed the Broker-Dealer to effect an open-market sale of
Shares which are subject to a pending Fixed Request Notice but which have not
yet been physically delivered by the Company (and/or credited by book-entry) to
the Investor in accordance with the terms and subject to the conditions of this
Agreement. Subject to Section 7.3, the Company may terminate this Agreement
effective upon three Trading Days’ prior written notice to the Investor
delivered in accordance with Section 9.4; provided, however, that (i) such
termination shall not occur during a Pricing Period or, subsequent to the
issuance of a Fixed Request Notice, prior to the Settlement Date related to such
Fixed Request Notice, and (ii) prior to issuing any press release, or making any
public statement or announcement, with respect to such termination, the Company
shall consult with the Investor and shall obtain the Investor’s consent to the
form and substance of such press release or other disclosure, which consent
shall not be unreasonably delayed or withheld.

Other Termination. If the Company provides the Investor with an Other Financing
Notice (other than in respect of an underwritten public offering of equity
securities of the Company or a registered direct public offering of equity
securities of the Company) or an Integration Notice, in each case pursuant to
Section 5.6(ii) of this Agreement, or if the Company otherwise enters into any
agreement, plan, arrangement or transaction with a third party, the principal
purpose of which is to obtain outside a Pricing Period, but otherwise during the
Investment Period, an Other Financing not constituting an Acceptable Financing
(other than in respect of an underwritten public offering of equity securities
of the Company or a registered direct public offering of equity securities of
the Company), in which latter case the Company shall so notify the Investor
within 48 hours thereof, then in all such cases the Investor shall have the
right to terminate this Agreement within the subsequent 30-day period (the
“Event Period”), effective upon one Trading Day’s prior written notice delivered
to the Company in accordance with Section 9.4 at any time during the Event
Period. The Company shall immediately notify the Investor (and, if required
under applicable law, including, without limitation, Regulation FD promulgated
by the Commission, or under the applicable rules and regulations of the Trading
Market, the Company shall simultaneously publicly disclose such information in
accordance with Regulation FD and the applicable rules and regulations of the
Trading Market), and the Investor shall have the right to terminate this
Agreement at any time after receipt of such notification, if: (i) any condition,
occurrence, state of facts or event constituting a Material Adverse Effect has
occurred; (ii) a Material Change in Ownership has occurred or the Company enters
into a definitive agreement providing for a Material Change in Ownership; or
(iii) a default or event of default has occurred and is continuing under the
terms of any agreement, contract, note or other instrument to which the Company
or any of its Subsidiaries is a party with respect to any indebtedness for
borrowed money representing more than 10% of the Company’s consolidated assets,
in any such case, upon one Trading Day’s prior written notice delivered to the
Company in accordance with Section 9.4 hereof.

Effect of Termination. In the event of termination by the Company or the
Investor pursuant to Section 7.1 or 7.2, as applicable, written notice thereof
shall forthwith be given to the other party as provided in Section 9.4 and the
transactions contemplated by this Agreement shall be terminated without further
action by either party. If this Agreement is terminated as provided in
Section 7.1 or 7.2 herein, this Agreement shall become void and of no further
force and effect, except that the provisions of Article VIII (Indemnification),
Section 9.1 (Fees and Expenses), Section 9.2 (Specific Enforcement, Consent to
Jurisdiction, Waiver of Jury Trial), Section 9.4 (Notices), Section 9.8
(Governing Law), Section 9.9 (Survival), Section 9.11 (Publicity), Section 9.12
(Severability) and this Article VII (Termination) shall remain in full force and
effect notwithstanding such termination. Nothing in this Section 7.3 shall be
deemed to release the Company or the Investor from any liability for any breach
under this Agreement, or to impair the rights of the Company and the Investor to
compel specific performance by the other party of its obligations under this
Agreement.

INDEMNIFICATION; LIMITATION OF DAMAGES

General Indemnity.

Indemnification by the Company. The Company shall indemnify and hold harmless
the Investor each affiliate, employee, representative and advisor of and to the
Investor, and each person, if any, who controls the Investor within the meaning
of Section 15 of the Securities Act or Section 20(a) of the Exchange Act from
and against all losses, claims, damages, liabilities and expenses (including
reasonable costs of defense and investigation and all attorneys’ fees) to which
the Investor and each such other person may become subject, under the Securities
Act or otherwise, insofar as such losses, claims, damages, liabilities and
expenses (or actions in respect thereof) arise out of or are based upon (a) any
violation of law (including United States federal securities laws) in connection
with the transactions contemplated by this Agreement by the Company or any of
its Subsidiaries, affiliates, officers, directors or employees, (b) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement or any amendment
thereto or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (c) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Prospectus, any Issuer Free Writing
Prospectus, or in any amendment thereof or supplement thereto, or in any “issuer
information” (as defined in Rule 433 under the Securities Act) of the Company,
which “issuer information” is required to be, or is, filed with the Commission
or otherwise contained in any Free Writing Prospectus, or any amendment or
supplement thereto, or any omission or alleged omission to state therein, or in
any document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that (A) the Company shall not be liable under this Section 8.1(i) to the extent
that a court of competent jurisdiction shall have determined by a final judgment
(from which no further appeals are available) that such loss, claim, damage,
liability or expense resulted directly and solely from any such acts or failures
to act, undertaken or omitted to be taken by the Investor or such person through
its bad faith or willful misconduct, (B) the foregoing indemnity shall not apply
to any loss, claim, damage, liability or expense to the extent, but only to the
extent, arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the Investor
expressly for use in the Current Report or any Prospectus Supplement or
Permitted Free Writing Prospectus, or any amendment thereof or supplement
thereto, and (C) with respect to the Prospectus, the foregoing indemnity shall
not inure to the benefit of the Investor or any such person from whom the person
asserting any loss, claim, damage, liability or expense purchased Common Stock,
if copies of all Prospectus Supplements required to be filed pursuant to
Section 1.4 and 5.9, together with the Base Prospectus, were timely delivered or
made available to the Investor pursuant hereto and a copy of the Base
Prospectus, together with a Prospectus Supplement (as applicable), was not sent
or given by or on behalf of the Investor or any such person to such person, if
required by law to have been delivered, at or prior to the written confirmation
of the sale of the Common Stock to such person, and if delivery of the Base
Prospectus, together with a Prospectus Supplement (as applicable), would have
cured the defect giving rise to such loss, claim, damage, liability or expense.

The Company shall reimburse the Investor and each such controlling person
promptly upon demand (with accompanying presentation of documentary evidence)
for all legal and other costs and expenses reasonably and actually incurred by
the Investor or such indemnified persons in investigating, defending against, or
preparing to defend against any such claim, action, suit or proceeding with
respect to which it is entitled to indemnification pursuant to this Article VII;
provided, that the Company shall only be required to pay the costs and expenses
of one legal counsel for all indemnified persons in connection with the matter
giving rise to the indemnification claim in question, and such costs and
expenses in connection with such matter shall in no event exceed more than
$500,000.

Indemnification by the Investor. The Investor shall indemnify and hold harmless
the Company, each of its directors, officers, employees, representatives and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20(a) of the Exchange Act from and against all
losses, claims, damages, liabilities and expenses (including reasonable costs of
defense and investigation and all attorneys fees) to which the Company and each
such other person may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages, liabilities and expenses (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Current Report or any
Prospectus Supplement or Permitted Free Writing Prospectus, or in any amendment
thereof or supplement thereto, or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case, to the extent, but only to the extent, the untrue
statement, alleged untrue statement, omission or alleged omission was made in
reliance upon, and in conformity with, written information furnished by the
Investor to the Company expressly for inclusion in the Current Report or such
Prospectus Supplement or Permitted Free Writing Prospectus, or any amendment
thereof or supplement thereto.

The Investor shall reimburse the Company and each such director, officer,
employee, representative or controlling person promptly upon demand for all
legal and other costs and expenses reasonably incurred by the Company or such
indemnified persons in investigating, defending against, or preparing to defend
against any such claim, action, suit or proceeding with respect to which it is
entitled to indemnification pursuant to this Article VII; provided, that the
Investor shall only be required to pay the costs and expenses of one legal
counsel for all indemnified persons in connection with the matter giving rise to
the indemnification claim in question, and such costs and expenses in connection
with such matter shall in no event exceed more than $500,000.

Indemnification Procedures. Promptly after a person receives notice of a claim
or the commencement of an action for which the person intends to seek
indemnification under Section 8.1, the person will notify the indemnifying party
in writing of the claim or commencement of the action, suit or proceeding;
provided, however, that failure to notify the indemnifying party will not
relieve the indemnifying party from liability under Section 8.1, except to the
extent it has been materially prejudiced by the failure to give notice. The
indemnifying party will be entitled to participate in the defense of any claim,
action, suit or proceeding as to which indemnification is being sought, and if
the indemnifying party acknowledges in writing the obligation to indemnify the
party against whom the claim or action is brought, the indemnifying party may
(but will not be required to) assume the defense against the claim, action, suit
or proceeding with counsel satisfactory to it. After an indemnifying party
notifies an indemnified party that the indemnifying party wishes to assume the
defense of a claim, action, suit or proceeding, the indemnifying party will not
be liable for any legal or other expenses incurred by the indemnified party in
connection with the defense against the claim, action, suit or proceeding except
that if, in the opinion of counsel to the indemnifying party, one or more of the
indemnified parties should be separately represented in connection with a claim,
action, suit or proceeding, the indemnifying party will pay the reasonable fees
and expenses of one separate counsel for the indemnified parties. Each
indemnified party, as a condition to receiving indemnification as provided in
Section 8.1, will cooperate in all reasonable respects with the indemnifying
party in the defense of any action or claim as to which indemnification is
sought. No indemnifying party will be liable for any settlement of any action
effected without its prior written consent. Notwithstanding the foregoing
sentence, if at any time an indemnified party that is entitled to reimbursement
pursuant to this Article VIII shall have requested (by written notice provided
in accordance with Section 9.4) an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
hereby effected without its written consent if (i) such settlement is entered
into more than 45 days after receipt by such indemnifying party of the aforesaid
request, (ii) such indemnifying party shall have received written notice of the
terms of such settlement at least 30 days prior to such settlement being entered
into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party will, without the prior written consent of the
indemnified party, effect any settlement of a pending or threatened action with
respect to which an indemnified party is, or is informed that it may be, made a
party and for which it would be entitled to indemnification, unless the
settlement includes an unconditional release of the indemnified party from all
liability and claims which are the subject matter of the pending or threatened
action.

If for any reason the indemnification provided for in this Agreement is not
available to, or is not sufficient to hold harmless, an indemnified party in
respect of any loss or liability referred to in Section 8.1 as to which such
indemnified party is entitled to indemnification thereunder, each indemnifying
party shall, in lieu of indemnifying the indemnified party, contribute to the
amount paid or payable by the indemnified party as a result of such loss or
liability, (i) in the proportion which is appropriate to reflect the relative
benefits received by the indemnifying party, on the one hand, and by the
indemnified party, on the other hand, from the sale of Shares which is the
subject of the claim, action, suit or proceeding which resulted in the loss or
liability or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above, but also the relative fault
of the indemnifying party, on the one hand, and the indemnified party, on the
other hand, with respect to the statements or omissions which are the subject of
the claim, action, suit or proceeding that resulted in the loss or liability, as
well as any other relevant equitable considerations.

The remedies provided for in Section 8.1 and this Section 8.2 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified person at law or in equity.

Limitation of Damages.

(i) Except as provided in Section 8.1 hereof, in the event that the Company
fails to fulfill its obligations under this Agreement in accordance with the
terms and conditions of this Agreement for any reason other than a failure of
any condition precedent to the Company’s obligations hereunder, the remedies of
the Investor for such failure shall be limited to: (i) actual damages,
(ii) liquidated damages as set forth in Section 9.1(ii) below, and (iii) the
remedies set forth in Section 9.2(i) below. The Investor shall not be entitled
to pursue any other remedies, including any incidental, special, punitive or
consequential damages arising from or as a result of such failure by the
Company.

(ii) Except as provided in Section 8.2 hereof, in the event that the Investor
fails to fulfill its obligations under this Agreement in accordance with the
terms and conditions of this Agreement for any reason other than a failure of
any condition precedent to the Investor’s obligations hereunder, the remedies of
the Company for such failure shall be limited to: (i) actual damages, and
(ii) the remedies set forth in Section 9.2(i) below. The Company shall not be
entitled to pursue any other remedies, including any incidental, special,
punitive or consequential damages arising from or as a result of such failure by
the Investor.

MISCELLANEOUS

Fees and Expenses.

Each party shall bear its own fees and expenses related to the transactions
contemplated by this Agreement; provided, however, that the Company shall pay,
on the Effective Date, by wire transfer of immediately available funds to an
account designated by the Investor’s counsel, promptly following the receipt of
an invoice therefor, all reasonable attorneys’ fees and expenses (exclusive of
disbursements and out-of-pocket expenses) incurred by the Investor, up to
$35,000, in connection with the preparation, negotiation, execution and delivery
of this Agreement, legal due diligence of the Company and review of the
Registration Statement, the Base Prospectus, the Current Report, any Permitted
Free Writing Prospectus and all other related transaction documentation. The
Company shall pay all U.S. federal, state and local stamp and other similar
transfer and other taxes and duties levied in connection with issuance of the
Shares pursuant hereto.

If the Company issues a Fixed Request Notice and fails to deliver the Shares
(which have been approved for listing or quotation on the Trading Market) to the
Investor on the applicable Settlement Date and such failure continues for 10
Trading Days, the Company shall pay the Investor, in cash, as liquidated damages
for such failure and not as a penalty, an amount equal to 2.0% of the payment
required to be paid by the Investor on such Settlement Date (i.e., the sum of
the Fixed Amount Requested and the Optional Amount Dollar Amount) for the
initial 30 days following such Settlement Date until the Shares (which have been
approved for listing or quotation on the Trading Market) have been delivered,
and an additional 2.0% for each additional 30-day period thereafter (up to a
maximum of 12 consecutive 30-day periods) until the Shares (which have been
approved for listing or quotation on the Trading Market) have been delivered,
which amount shall be prorated for such periods less than 30 days (subject in
all cases to the Trading Market Limit). Nothing in this Section 9.1(ii) shall be
deemed to release the Company from any liability for any breach under this
Agreement (subject to the limitations set forth in Section 8.3, as applicable),
or to impair the rights of the Investor to compel specific performance by the
Company of its obligations under this Agreement.

In any litigation, arbitration, or other proceeding by which either party seeks
to enforce its rights under this Agreement (whether in contract, tort or both)
or seeks a declaration of any rights or obligations under this Agreement, the
prevailing party shall be awarded its actual and reasonable attorneys fees, and
costs and expenses (in an aggregate amount not to exceed $500,000).

Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial.

The Company and the Investor acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that either party shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement by
the other party and to enforce specifically the terms and provisions hereof.
Except as provided in Sections 8.1 and 8.2 hereof, the parties agree that, other
than (i) actual damages and (ii) the liquidated damages payment that may be owed
by the Company pursuant to Section 9.1(ii), the remedy set forth in this
Section 9.2(i) shall be the sole remedy to which either party may be entitled by
law or equity.

Each of the Company and the Investor (a) hereby irrevocably submits to the
exclusive jurisdiction of the United States District Court and other courts of
the United States sitting in the Southern District of New York for the purposes
of any suit, action or proceeding arising out of or relating to this Agreement,
and (b) hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim or objection that (i) it is not personally subject to the
jurisdiction of such court, (ii) the suit, action or proceeding is brought in an
inconvenient forum, or (iii) the venue of the suit, action or proceeding is
improper. Each of the Company and the Investor consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Investor further consents to service by mail, or otherwise, on
Greenberg Traurig, LLP, 200 Park Avenue, New York, New York, 10166, which shall
constitute good and sufficient service on Investor, and Investor hereby waives
and agrees not to assert any objection for failure to make personal service on
Investor. Nothing in this Section 9.2 shall affect or limit any right to serve
process in any other manner permitted by law.

Each of the Company and the Investor hereby waives to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
to any litigation directly or indirectly arising out of, under or in connection
with this Agreement or the transactions contemplated hereby or disputes relating
hereto. Each of the Company and the Investor (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 9.2.

Entire Agreement; Amendment. This Agreement, together with the exhibits referred
to herein and the Disclosure Schedule, represents the entire agreement of the
parties with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by either party relative to subject
matter hereof not expressly set forth herein. No provision of this Agreement may
be amended other than by a written instrument signed by both parties hereto. The
Disclosure Schedule and all exhibits to this Agreement are hereby incorporated
by reference in, and made a part of, this Agreement as if set forth in full
herein.

Notices. Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery or facsimile (with facsimile machine confirmation of
delivery received) at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The address for such
communications shall be:



      If to the Company: Syntroleum Corporation

      5416 S. Yale, Suite 400

Tulsa, Oklahoma 74135
 
Telephone Number: (918) 592-7900

Fax: (918) 592-7979
 
Attention: Ron Stinebaugh

With copies to:
  Hall, Estill, Hardwick, Gable, Golden & Nelson, PC

      320 South Boston Avenue, Suite 200

Tulsa, Oklahoma 74103
 
Telephone Number: (918) 594-0413

Fax: (918) 594-0505
 
Attention: Del L. Gustafson, Esq.

If to the Investor:
  Energy Opportunity, Ltd.

      4th Floor, Rodus Building

Road Reef, P.O. Box 765
Tortola
British Virgin Islands
 


Telephone Number: (284) 494-8086

Fax: (284) 494-9474
 
Attention: Peter W. Poole

With copies to:
  Greenberg Traurig, LLP

The MetLife Building
200 Park Avenue
New York, NY 10166
Telephone Number: (212) 801-9200
Fax: (212) 801-6400
Attention: Anthony J. Marsico, Esq.

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.

Waivers. No waiver by either party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provisions, condition or
requirement hereof nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought.

Headings. The article, section and subsection headings in this Agreement are for
convenience only and shall not constitute a part of this Agreement for any other
purpose and shall not be deemed to limit or affect any of the provisions hereof.

Successors and Assigns. The Investor may not assign this Agreement to any person
without the prior consent of the Company, in the Company’s sole discretion. This
Agreement shall be binding upon and inure to the benefit of the parties and
their successors and assigns. The assignment by a party to this Agreement of any
rights hereunder shall not affect the obligations of such party under this
Agreement.

Governing Law. This Agreement shall be governed by and construed in accordance
with the internal procedural and substantive laws of the State of New York,
without giving effect to the choice of law provisions of such state that would
cause the application of the laws of any other jurisdiction.

Survival. The representations, warranties, covenants and agreements of the
Company and the Investor contained in this Agreement shall survive the execution
and delivery hereof until the termination of this Agreement; provided, however,
that the provisions of Article VII (Termination), Article VIII
(Indemnification), Section 9.1 (Fees and Expenses), Section 9.2 (Specific
Enforcement, Consent to Jurisdiction, Waiver of Jury Trial), Section 9.4
(Notices), Section 9.8 (Governing Law), Section 9.11 (Publicity), Section 9.12
(Severability) and this Section 9.9 (Survival) shall remain in full force and
effect notwithstanding such termination.

Counterparts. This Agreement may be executed in counterparts, all of which taken
together shall constitute one and the same original and binding instrument and
shall become effective when all counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties
hereto need not sign the same counterpart. In the event any signature is
delivered by facsimile, digital or electronic transmission, such transmission
shall constitute delivery of the manually executed original and the party using
such means of delivery shall thereafter cause four additional executed signature
pages to be physically delivered to the other parties within five days of the
execution and delivery hereof. Failure to provide or delay in the delivery of
such additional executed signature pages shall not adversely affect the efficacy
of the original delivery.

Publicity. On or after the Effective Date, the Company may issue a press release
or otherwise make a public statement or announcement with respect to this
Agreement or the transactions contemplated hereby or the existence of this
Agreement (including, without limitation, by filing a copy of this Agreement
with the Commission); provided, however, that prior to issuing any such press
release, or making any such public statement or announcement, the Company shall
consult with the Investor on the form and substance of such press release or
other disclosure.

Severability. The provisions of this Agreement are severable and, in the event
that any court of competent jurisdiction shall determine that any one or more of
the provisions or part of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement, and this Agreement shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of such provision, had never been contained herein, so that such provisions
would be valid, legal and enforceable to the maximum extent possible.

Further Assurances. From and after the date of this Agreement, upon the request
of the Investor or the Company, each of the Company and the Investor shall
execute and deliver such instrument, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

[Signature Page Follows]

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

SYNTROLEUM CORPORATION:

By:/s/ Edward G. Roth
Name: Edward G Roth
Title: Chief Executive Officer


ENERGY OPPORTUNITY, LTD.:

By:/s/ Peter W. Poole
Name: Peter W. Poole
Title: Director


 
ANNEX A TO THE
COMMON STOCK PURCHASE AGREEMENT
DEFINITIONS

“Acceptable Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Aggregate Limit” shall have the meaning assigned to such term in Section 1.1
hereof.

“Base Prospectus” shall mean the Company’s prospectus, dated July 14, 2010, a
preliminary form of which is included in the Registration Statement, including
the documents incorporated by reference therein.

“Below Market Offering” shall have the meaning assigned to such term in Section
5.6(ii) hereof.

“Broker-Dealer” shall have the meaning assigned to such term in Section 5.13
hereof.

“Bylaws” shall have the meaning assigned to such term in Section 4.3 hereof.

“Charter” shall have the meaning assigned to such term in Section 4.3 hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commission” shall mean the Securities and Exchange Commission or any successor
entity.

“Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed by the Company with the
Commission pursuant to the reporting requirements of the Exchange Act, including
all material filed pursuant to Section 13(a) or 15(d) of the Exchange Act, which
have been filed by the Company since December 31, 2009 and which hereafter shall
be filed by the Company during the Investment Period, including, without
limitation, the Current Report and the Form 10-K filed by the Company for its
fiscal year ended December 31, 2009 (the “2009 Form 10-K”), (2) the Registration
Statement, as the same may be amended from time to time, the Prospectus and each
Prospectus Supplement, and each Permitted Free Writing Prospectus and (3) all
information contained in such filings and all documents and disclosures that
have been and heretofore shall be incorporated by reference therein.

“Common Stock” shall have the meaning assigned to such term in the Recitals.

“Current Market Price” means, with respect to any particular measurement date,
the closing price of a share of Common Stock as reported on the Trading Market
for the Trading Day immediately preceding such measurement date.

“Current Report” shall have the meaning assigned to such term in Section 1.4
hereof.

“Discount Price” shall have the meaning assigned to such term in Section 2.2
hereof.

“EDGAR” shall have the meaning assigned to such term in Section 4.3 hereof.

“Effective Date” shall mean the date of this Agreement.

“Environmental Laws” shall have the meaning assigned to such term in
Section 4.15 hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Event Period” shall have the meaning assigned to such term in Section 7.2
hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder.

“FINRA” shall have the meaning assigned to such term in Section 4.18 hereof.

“Fixed Amount Requested” shall mean the amount of a Fixed Request requested by
the Company in a Fixed Request Notice delivered pursuant to Section 2.1 hereof.

“Fixed Request” means the transactions contemplated under Sections 2.1 through
2.8 of this Agreement.

“Fixed Request Amount” means the actual amount of proceeds received by the
Company from the Investor pursuant to a Fixed Request under this Agreement.

“Fixed Request Exercise Date” shall have the meaning assigned to such term in
Section 2.2 hereof.

“Fixed Request Notice” shall have the meaning assigned to such term in
Section 2.1 hereof.

“Free Writing Prospectus” shall mean a “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as applied by the Company.

“Governmental Licenses” shall have the meaning assigned to such term in Section
4.14(a) hereof.

“Indebtedness” shall have the meaning assigned to such term in Section 4.9
hereof.

“Integration Notice” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Intellectual Property” shall have the meaning assigned to such term in Section
4.14(b) hereof.

“Investment Period” shall have the meaning assigned to such term in Section 7.1
hereof.

“Issuer Free Writing Prospectus” shall mean an “issuer free writing prospectus”
as defined in Rule 433 promulgated under the Securities Act.

“Market Capitalization” shall be calculated on the Trading Day preceding the
applicable Pricing Period and shall be the product of (x) the number of shares
of Common Stock outstanding and (y) the closing bid price of the Common Stock,
both as determined by Bloomberg Financial LP using the DES and HP functions.

“Material Adverse Effect” shall mean any condition, occurrence, state of facts
or event having, or insofar as reasonably can be foreseen would likely have, any
effect on the business, operations, properties or condition (financial or
otherwise) of the Company that is material and adverse to the Company and its
Subsidiaries, taken as a whole, and/or any condition, occurrence, state of facts
or event that would prohibit or otherwise materially interfere with or delay the
ability of the Company to perform any of its obligations under this Agreement;
provided, however, that none of the following, individually or in the aggregate,
shall be taken into account in determining whether a Material Adverse Effect has
occurred or insofar as reasonably can be foreseen would likely occur:
(i) changes in conditions in the U.S. or global capital, credit or financial
markets generally, including changes in the availability of capital or currency
exchange rates, provided such changes shall not have affected the Company in a
materially disproportionate manner as compared to other similarly situated
companies; (ii) changes generally affecting the renewable fuels industries,
provided such changes shall not have affected the Company in a materially
disproportionate manner as compared to other similarly situated companies; and
(iii) any effect of the announcement of this Agreement or the consummation of
the transactions contemplated by this Agreement on the Company’s relationships,
contractual or otherwise, with customers, suppliers, vendors, bank lenders,
strategic venture partners or employees.

“Material Agreements” shall have the meaning assigned to such term in
Section 4.16 hereof.

“Material Change in Ownership” shall mean the occurrence of any one or more of
the following: (i) the acquisition by any person, including any syndicate or
group deemed to be a “person” under Section 13(d)(3) of the Exchange Act, of
beneficial ownership, directly or indirectly, through a purchase, merger or
other acquisition transaction or series of transactions, of shares of capital
stock or other securities of the Company entitling such person to exercise, upon
an event of default or default or otherwise, 50% or more of the total voting
power of all series and classes of capital stock and other securities of the
Company entitled to vote generally in the election of directors, other than any
such acquisition by the Company, any Subsidiary of the Company or any employee
benefit plan of the Company; (ii) any consolidation or merger of the Company
with or into any other person, any merger of another person into the Company, or
any conveyance, transfer, sale, lease or other disposition of all or
substantially all of the properties and assets of the Company to another person,
other than (a) any such transaction (x) that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
capital stock of the Company and (y) pursuant to which holders of capital stock
of the Company immediately prior to such transaction have the entitlement to
exercise, directly or indirectly, 50% or more of the total voting power of all
shares of capital stock of the Company entitled to vote generally in the
election of directors of the continuing or surviving person immediately after
such transaction or (b) any merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of common stock of the surviving entity; (iii) during any consecutive two-year
period, individuals who at the beginning of that two-year period constituted the
Board of Directors (together with any new directors whose election to the Board
of Directors, or whose nomination for election by the stockholders of the
Company, was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
elections or nominations for election were previously so approved) cease for any
reason to constitute a majority of the Board of Directors then in office; or
(iv) the Company is liquidated or dissolved or a resolution is passed by the
Company’s stockholders approving a plan of liquidation or dissolution of the
Company. Beneficial ownership shall be determined in accordance with Rule 13d-3
promulgated by the SEC under the Exchange Act. The term “person” shall include
any syndicate or group which would be deemed to be a “person” under
Section 13(d)(3) of the Exchange Act.

“Multiplier” shall have the meaning assigned to such term in Section 2.3 hereof.

“NASDAQ” means the NASDAQ Global Market or any successor thereto.

“Optional Amount” means the transactions contemplated under Sections 2.9 through
2.11 of this Agreement.

“Optional Amount Dollar Amount” shall mean the actual amount of proceeds
received by the Company pursuant to the exercise of an Optional Amount under
this Agreement.

“Optional Amount Notice” shall mean a notice sent to the Company with regard to
the Investor’s election to exercise all or any portion of an Optional Amount, as
provided in Section 2.11 hereof and substantially in the form attached hereto as
Exhibit B.

“Optional Amount Threshold Price” shall have the meaning assigned to such term
in Section 2.1 hereof.

“Other Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Other Financing Notice” shall have the meaning assigned to such term in Section
5.6(ii) hereof.

“Permitted Free Writing Prospectus” shall have the meaning assigned to such term
in Section 5.8(ii) hereof.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Plan” shall have the meaning assigned to such term in Section 4.22 hereof.

“Pricing Period shall mean a period of 10 consecutive Trading Days commencing on
the Pricing Period start date set forth in the Fixed Request Notice, or such
other period mutually agreed upon by the Investor and the Company.

“Prospectus” shall mean the Base Prospectus, together with any final prospectus
filed with the Commission pursuant to Rule 424(b), as supplemented by any
Prospectus Supplement, including the documents incorporated by reference
therein.

“Prospectus Supplement” shall mean any prospectus supplement to the Base
Prospectus filed with the Commission pursuant to Rule 424(b) under the
Securities Act, including the documents incorporated by reference therein.

“Reduction Notice” shall have the meaning assigned to such term in Section 2.8
hereof.

“Reedland” shall have the meaning assigned to such term in Section 4.13 hereof.

“Registration Statement” shall mean the registration statement on Form S-3,
Commission File Number 333-157879, filed by the Company with the Commission
under the Securities Act for the registration of the Shares, as such
Registration Statement may be amended and supplemented from time to time
(including pursuant to Rule 462(b) under the Securities Act), including all
documents filed as part thereof or incorporated by reference therein, and
including all information deemed to be a part thereof at the time of
effectiveness pursuant to Rule 430A or Rule 430B under the Securities Act.

“Restricted Period” shall have the meaning assigned to such term in
Section 5.10(i) hereof.

“Restricted Person” shall have the meaning assigned to such term in
Section 5.10(i) hereof.

“Restricted Persons” shall have the meaning assigned to such term in
Section 5.10(i) hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.

“Settlement Date” shall have the meaning assigned to such term in Section 2.7
hereof.

“Shares” shall mean shares of Common Stock issuable to the Investor upon
exercise of a Fixed Request and shares of Common Stock issuable to the Investor
upon exercise of an Optional Amount.

“Short Sales” means “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act.

“Significant Subsidiary” means any Subsidiary of the Company that would
constitute a Significant Subsidiary of the Company within the meaning of
Rule 1-02 of Regulation S-X of the Commission.

“SOXA” shall have the meaning assigned to such term in Section 4.6(c) hereof.

“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.

“Tax Affiliate” means any Person in which the Investor, directly or indirectly
through one or more intermediaries, owns any equity interest.

“Threshold Price” is the lowest price (except to the extent otherwise provided
in Section 2.6) at which the Company may sell Shares during the applicable
Pricing Period as set forth in a Fixed Request Notice (not taking into account
the applicable percentage discount during such Pricing Period determined in
accordance with Section 2.2); provided, however, that at no time shall the
Threshold Price be lower than $1.00 per share unless the Company and the
Investor mutually shall agree.

“Total Commitment” shall have the meaning assigned to such term in Section 1.1
hereof.

“Trading Day” shall mean a full trading day (beginning at 9:30 a.m., New York
City time, and ending at 4:00 p.m., New York City time) on the NASDAQ.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE AMEX,
the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market or the New York Stock Exchange (or any successors to any of the
foregoing), whichever is at the time the principal trading exchange or market
for the Common Stock.

“Trading Market Limit” means 15,491,880 shares of duly authorized, validly
issued, fully paid and non-assessable shares of Common Stock (as adjusted for
any stock splits, stock combinations, stock dividends, recapitalizations and
other similar transactions that occur on or after the date of this Agreement);
provided, however, that the Trading Market Limit shall not exceed under any
circumstances that number of shares of Common Stock that the Company may issue
pursuant to this Agreement and the transactions contemplated hereby without
(a) breaching the Company’s obligations under the rules and regulations of the
Trading Market or (b) obtaining stockholder approval under the applicable rules
and regulations of the Trading Market.

“VWAP” shall mean the daily volume weighted average price (based on a Trading
Day from 9:30 a.m. to 4:00 p.m. (New York time)) of the Company on the NASDAQ as
reported by Bloomberg Financial L.P. using the AQR function.

“Warrant Value” shall mean the fair value of all warrants, options and other
similar rights issued to a third party in connection with an Other Financing,
determined by using a standard Black-Scholes option-pricing model using an
expected volatility percentage as shall be mutually agreed by the Investor and
the Company. In the case of a dispute relating to such expected volatility
assumption, the Investor shall obtain applicable volatility data from three
investment banking firms of nationally recognized reputation, and the parties
hereto shall use the average thereof for purposes of determining the expected
volatility percentage in connection with the Black-Scholes calculation referred
to in the immediately preceding sentence.

EXHIBIT A TO THE
COMMON STOCK PURCHASE AGREEMENT
FORM OF FIXED REQUEST NOTICE

Reference is made to the Common Stock Purchase Agreement dated as of July 14,
2010, (the “Purchase Agreement”) between Syntroleum Corporation, a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
and Energy Opportunity, Ltd., a business company incorporated under the laws of
the British Virgin Islands. Capitalized terms used and not otherwise defined
herein shall have the meanings given such terms in the Purchase Agreement.

In accordance with and pursuant to Section 2.1 of the Purchase Agreement, the
Company hereby issues this Fixed Request Notice to exercise a Fixed Request for
the Fixed Amount Requested indicated below.

     
Fixed Amount Requested:
 

Optional Amount Dollar Amount:
 

Pricing Period start date:
 

Pricing Period end date:
 

Settlement Date:
 

Fixed Request Threshold Price:
 

Optional Amount Threshold Price:
 

Dollar Amount of Common Stock Currently Unissued
under the Registration Statement;
 


Dollar Amount of Common Stock Currently Available
under the Aggregate Limit:
 


Dated:
  By:
 
  Name
Title:
 
  Address:
 
  Facsimile No.

AGREED AND ACCEPTED



    By:

Name
Title:

EXHIBIT B TO THE

COMMON STOCK PURCHASE AGREEMENT
FORM OF OPTIONAL AMOUNT NOTICE

To:
Fax#:

Reference is made to the Common Stock Purchase Agreement dated as of July 14,
2010 (the “Purchase Agreement”) between Syntroleum Corporation, a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
and Energy Opportunity, Ltd., a business company incorporated under the laws of
the British Virgin Islands (the “Investor”). Capitalized terms used and not
otherwise defined herein shall have the meanings given such terms in the
Purchase Agreement.

In accordance with and pursuant to Section 2.1 of the Purchase Agreement, the
Investor hereby issues this Optional Amount Notice to exercise an Optional
Amount for the Optional Amount Dollar Amount indicated below.

     
Optional Amount Dollar Amount Exercised
 

Number of Shares to be purchased
 

VWAP on the date hereof:
 

Discount Price:
 

Settlement Date:
 

Threshold Price:
 

Dated:
  By:
 
  Name
Title:
 
  Address:
 
  Facsimile No.

EXHIBIT C TO THE
COMMON STOCK PURCHASE AGREEMENT
CERTIFICATE OF THE COMPANY
CLOSING CERTIFICATE
_________ 200__

The undersigned, the [      ] of Syntroleum Corporation, a corporation organized
and existing under the laws of the State of Delaware (the “Company”), delivers
this certificate in connection with the Common Stock Purchase Agreement, dated
as of July 14, 2010 (the “Agreement”), by and between the Company and Energy
Opportunity, Ltd., a business company incorporated under the laws of the British
Virgin Islands (the “Investor”), and hereby certifies on the date hereof that
(capitalized terms used herein without definition have the meanings assigned to
them in the Agreement):

1. Attached hereto as Exhibit A is a true, complete and correct copy of the
Certificate of Incorporation of the Company as filed with the Secretary of State
of the State of Delaware. The Certificate of Incorporation of the Company has
not been further amended or restated, and no document with respect to any
amendment to the Certificate of Incorporation of the Company has been filed in
the office of the Secretary of State of the State of Delaware since the date
shown on the face of the state certification relating to the Company’s
Certificate of Incorporation, which is in full force and effect on the date
hereof, and no action has been taken by the Company in contemplation of any such
amendment or the dissolution, merger or consolidation of the Company.

2. Attached hereto as Exhibit B is a true and complete copy of the Bylaws of the
Company, as amended and restated through, and as in full force and effect on,
the date hereof, and no proposal for any amendment, repeal or other modification
to the Bylaws of the Company has been taken or is currently pending before the
Board of Directors or stockholders of the Company.

3. The Board of Directors of the Company has approved the transactions
contemplated by the Agreement; said approval has not been amended, rescinded or
modified and remains in full force and effect as of the date hereof.

4. Each person who, as an officer of the Company, or as attorney-in-fact of an
officer of the Company, signed (i) the Agreement and (ii) any other document
delivered prior hereto or on the date hereof in connection with the transactions
contemplated by the Agreement, was duly elected, qualified and acting as such
officer or duly appointed and acting as such attorney-in-fact, and the signature
of each such person appearing on any such document is his genuine signature.

IN WITNESS WHEREOF, I have signed my name as of the date first above written.

By:

Title:EXHIBIT D TO THE
COMMON STOCK PURCHASE AGREEMENT
COMPLIANCE CERTIFICATE

In connection with the issuance of shares of common stock of Syntroleum
Corporation, a corporation organized and existing under the laws of the State of
Delaware (the “Company”), pursuant to the Fixed Request Notice, dated [      ],
delivered by the Company to Energy Opportunity, Ltd. (the “Investor”) pursuant
to Article II of the Common Stock Purchase Agreement, dated as of July 14, 2010,
by and between the Company and the Investor (the “Agreement”), the undersigned
hereby certifies as follows:

1. The undersigned is the duly elected [      ] of the Company.

2. Except as set forth in the attached Disclosure Schedule, the representations
and warranties of the Company set forth in Article IV of the Agreement (i) that
are not qualified by “materiality” or “Material Adverse Effect” are true and
correct in all material respects as of [insert Fixed Request Exercise Date] and
as of the date hereof with the same force and effect as if made on such dates,
except to the extent such representations and warranties are as of another date,
in which case, such representations and warranties are true and correct in all
material respects as of such other date and (ii) that are qualified by
“materiality” or “Material Adverse Effect” are true and correct as of [insert
Fixed Request Exercise Date] and as of the date hereof with the same force and
effect as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties are true and correct as of such other date.

3. The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Agreement to be
performed, satisfied or complied with by the Company at or prior to [insert
Fixed Request Exercise Date] and the date hereof.

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Agreement.

The undersigned has executed this Certificate this [      ] day of [      ],
20[      ].

By:
Name:
Title:


2

DISCLOSURE SCHEDULE
RELATING TO THE COMMON STOCK
PURCHASE AGREEMENT, DATED AS OF JULY 14, 2010
BETWEEN SYNTROLEUM CORPORATION AND ENERGY OPPORTUNITY, LTD.

This disclosure schedule is made and given pursuant to Article IV of the Common
Stock Purchase Agreement, dated as of July 14, 2010 (the “Agreement”), by and
between Syntroleum Corporation, a Delaware corporation (the “Company”), and
Energy Opportunity, Ltd., a business company incorporated under the laws of the
British Virgin Islands. Unless the context otherwise requires, all capitalized
terms are used herein as defined in the Agreement. The numbers below correspond
to the section numbers of representations and warranties in the Agreement most
directly modified by the below exceptions.

3

FORM OF OPINION OF OUTSIDE COUNSEL TO BE DELIVERED PURSUANT TO
SECTION 6.1(i) OF THE COMMON STOCK PURCHASE AGREEMENT
DATED AS OF JULY 14, 2010 BETWEEN SYNTROLEUM CORPORATION
AND ENERGY OPPORTUNITY, LTD.
[Company Counsel’s Letterhead]



1.   The Company has been duly incorporated and is validly existing and in good
standing under the laws of the State of Delaware, with full corporate power and
authority to own its properties and to conduct its business as described in the
Registration Statement and the Prospectus. Based on certificates from public
officials, we confirm that the Company is validly existing and in good standing
under the laws of the State of Delaware and is qualified to do business as a
foreign corporation and is in good standing in the State of Oklahoma.



2.   The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Purchase Agreement and to issue
the Shares in accordance with the terms thereof. The execution, delivery and
performance of the Purchase Agreement by the Company and the consummation by it
of the transactions contemplated thereby (including, without limitation, the
issuance of the Shares) have been duly and validly authorized by all necessary
corporate action of the Company and, except for any consent or authorization of
the Company’s Board of Directors or a committee thereof in connection with the
delivery of a Fixed Request Notice to the Investor, no further consent or
authorization of the Company, its Board of Directors or its stockholders is
required.



3.   The Purchase Agreement has been duly executed and delivered by the Company
and (assuming the due authorization, execution and delivery thereof by the
Investor) the Purchase Agreement constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).



4.   The Registration Statement has become effective under the Securities Act.
With your consent, based solely on a telephonic confirmation by a member of the
Staff of the Commission on July 14, 2010, no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act and no proceedings therefor have been initiated by the Commission. Any
required filing of the Prospectus and a Prospectus Supplement pursuant to
Rule 424 under the Securities Act with respect to the offering to the Investor
has been made in accordance with Rule 424 under the Securities Act. Any other
material required to be filed by the Company pursuant to Rule 433(d) under the
Securities Act has been filed with the Commission within the applicable time
periods prescribed for such filings by Rule 433 under the Securities Act.

4





FORM OF OPINION OF OUTSIDE COUNSEL TO BE DELIVERED PURSUANT TO
SECTION 6.3(x) OF THE COMMON STOCK PURCHASE AGREEMENT
DATED AS OF JULY 14, 2010 BETWEEN SYNTROLEUM CORPORATION
AND ENERGY OPPORTUNITY, LTD.
[Company Counsel’s Letterhead]



1.   The Company has been duly incorporated and is validly existing and in good
standing under the laws of the State of Delaware, with full corporate power and
authority to own its properties and to conduct its business as described in the
Registration Statement and the Prospectus. Based on certificates from public
officials, we confirm that the Company is validly existing and in good standing
under the laws of the State of Delaware and is qualified to do business as a
foreign corporation and is in good standing in the State of Oklahoma.



2.   The issuance and sale of the Shares by the Company pursuant to the Purchase
Agreement will not, as of the date hereof: (i) violate the Company’s or any of
its Subsidiaries certificate of incorporation or bylaws (or similar
organizational documents); (ii) violate the general corporation law of the State
of Delaware, or any federal or Oklahoma State statute, rule or regulation
applicable to the Company; or (iii) require any consents, approvals, or
authorizations to be obtained by the Company, or any registrations, declarations
or filings to be made by the Company, in each case, under the general
corporation law of the State of Delaware or any federal or Oklahoma statute,
rule or regulation applicable to the Company that have not been obtained or
made; (iv) conflict with, or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company or any of its
Significant Subsidiaries is a party which is an exhibit to the Company’s Form
10-K for the year ended December 31, 2009 (the “2009 Form 10-K”); (v) create or
impose a lien, charge or encumbrance on any property of the Company under any
agreement or any commitment to which the Company or any Significant Subsidiary
is a party or by which the Company or any Significant Subsidiary is bound or by
which any of its respective properties or assets are bound which is an exhibit
to the 2009 Form 10-K; or (vi) result in a violation of any federal or state
order, judgment or decree applicable to the Company or any of its Subsidiaries
or by which any property or asset of the Company or any of its Subsidiaries are
bound or affected, except, in the cases described in clauses (iv), (v) and (vi),
for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect.



3.   There is no action, suit, claim, investigation or proceeding pending or, to
our knowledge, threatened against the Company or any Subsidiary which questions
the validity of the Purchase Agreement or the transactions contemplated thereby
or any action taken or to be taken pursuant thereto. To our knowledge, except as
set forth in the Commission Documents, there is no action, suit, claim,
investigation or proceeding pending or, to our knowledge, threatened, against or
involving the Company, any Subsidiary or any of their respective properties or
assets and which, if determined adversely to the Company or any such Subsidiary,
would have a Material Adverse Effect.



4.   The Registration Statement has become effective under the Securities Act.
With your consent, based solely on a telephonic confirmation by a member of the
Staff of the Commission on [      ], 2010, no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act and no proceedings therefor have been initiated by the Commission. Any
required filing of the Prospectus and a Prospectus Supplement pursuant to
Rule 424 under the Securities Act with respect to the offering to the Investor
has been made in accordance with Rule 424 under the Securities Act. Any other
material required to be filed by the Company pursuant to Rule 433(d) under the
Securities Act has been filed with the Commission within the applicable time
periods prescribed for such filings by Rule 433 under the Securities Act.



5.   The Registration Statement, at its most recent effective date (and at each
deemed effective date with respect to the Investor pursuant to Rule 430B(f)(2)),
and the Prospectus and each Prospectus Supplement, as of its date, complied as
to form in all material respects with the requirements for registration
statements on Form S-3 under the Act; it being understood, however, that we
express no opinion with respect to Regulation S-T or the financial statements,
schedules or other financial data included in or incorporated by reference in or
omitted from the Registration Statement, the Prospectus or any Prospectus
Supplement, and, for purposes of this paragraph, we express no opinion
concerning the accuracy or completeness of any information contained in the
Registration Statement, the Prospectus and each Prospectus Supplement.



6.   When issued and paid for in accordance with the Purchase Agreement, the
Shares will be duly authorized and validly issued, fully paid and nonassessable,
free and clear of all liens, charges, rights of first refusal and preemptive or
similar rights contained in the Company’s Governing Documents or under the laws
of the State of Delaware or any material agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Company is a party or is bound that has been filed as an exhibit to
the 2009 Form 10-K or any other Commission Document filed after the 2009 Form
10-K.



7.   The Company is not an “investment company” or any entity controlled by an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

In addition, we have participated in conferences with officers of the Company at
which the contents of the Registration Statement, the Prospectus (including the
Commission Documents incorporated by reference therein) and each Prospectus
Supplement, and each Issuer Free Writing Prospectus (if any) (collectively, the
“Offering Documents”) were discussed. The purpose of our professional engagement
was not to establish or to confirm factual matters set forth in the Offering
Documents. We have not undertaken to pass upon and are not passing upon, and we
do not assume any responsibility for, the accuracy, completeness or fairness of
the statements contained or incorporated by reference in the Offering Documents,
and we have not made any independent check or verification thereof. Moreover,
many of the determinations required to be made in the preparation of the
Offering Documents involve matters of a non-legal nature.

Subject to the foregoing and on the basis of the information we gained in the
course of performing the services referred to above, we confirm to you that no
facts came to our attention that caused us to believe that the Registration
Statement, as of its most recent effective date (and at each deemed effective
date with respect to the Investor pursuant to Rule 430B(f)(2)), and as of the
date hereof, together with the Commission Documents incorporated by reference
therein, at such times and as of the date hereof, insofar as such Offering
Documents relate to the offering of the Shares, contained an untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or that the
Prospectus, as of its date and as of the date hereof, together with the
Commission Documents incorporated by reference therein, at that date and as of
the date hereof, and each Issuer Free Writing Prospectus, on the date of its
first use, insofar as such Offering Documents relate to the offering of the
Shares, contained an untrue statement of a material fact or omitted to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; it being understood
that we express no belief with respect to the financial statements, the notes
and schedules thereto, other financial, accounting or statistical data, or
assessments of or reports on the effectiveness of internal control over
financial reporting or exhibits included in, incorporated by reference in, or
omitted from, any Offering Document.

5

FORM OF OPINION “BRING DOWN” OF OUTSIDE COUNSEL TO BE DELIVERED PURSUANT TO
SECTION 6.3(x) OF THE
COMMON STOCK PURCHASE AGREEMENT DATED AS OF JULY 14, 2010 BETWEEN SYNTROLEUM
CORPORATION AND ENERGY
OPPORTUNITY, LTD.

[Company Counsel’s Letterhead]



1.   The Registration Statement has become effective under the Securities Act.
With your consent, based solely on a telephonic confirmation by a member of the
Staff of the Commission on [      ] [      ], 20[      ], no stop order
suspending the effectiveness of the Registration Statement has been issued under
the Securities Act and no proceedings therefor have been initiated by the
Commission. Any required filing of the Prospectus and a Prospectus Supplement
pursuant to Rule 424 under the Securities Act with respect to the offering to
the Investor has been made in accordance with Rule 424 under the Securities Act.
Any other material required to be filed by the Company pursuant to Rule 433(d)
under the Securities Act has been filed with the Commission within the
applicable time periods prescribed for such filings by Rule 433 under the
Securities Act.



2.   Based on our inquiry of the Company’s [      ], no facts have come to our
attention that cause us to believe that (i) any of the opinions expressed in our
opinion letter to you dated July 14, 2010 are not true and correct as of the
date hereof or (ii) any of the opinions expressed in our opinion letter to you
dated [      ], 20[      ] are not true and correct as of the date hereof.

In addition, we have participated in conferences with officers of the Company at
which the contents of the Registration Statement, the Prospectus (including the
Commission Documents incorporated by reference therein) and each Prospectus
Supplement, and each Issuer Free Writing Prospectus (if any) (collectively, the
“Offering Documents”) were discussed. The purpose of our professional engagement
was not to establish or to confirm factual matters set forth in the Offering
Documents. We have not undertaken to pass upon and are not passing upon, and we
do not assume any responsibility for, the accuracy, completeness or fairness of
the statements contained or incorporated by reference in the Offering Documents,
and we have not made any independent check or verification thereof. Moreover,
many of the determinations required to be made in the preparation of the
Offering Documents involve matters of a non-legal nature.

Subject to the foregoing and on the basis of the information we gained in the
course of performing the services referred to above, we confirm to you that no
facts came to our attention that caused us to believe that the Registration
Statement, as of its most recent effective date (and at each deemed effective
date with respect to the Investor pursuant to Rule 430B(f)(2)), and as of the
date hereof, together with the Commission Documents incorporated by reference
therein, at such times and as of the date hereof, insofar as such Offering
Documents relate to the offering of the Shares, contained an untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or that the
Prospectus, as of its date and as of the date hereof, together with the
Commission Documents incorporated by reference therein, at that date and as of
the date hereof, and each Issuer Free Writing Prospectus, on the date of its
first use, insofar as such Offering Documents relate to the offering of the
Shares, contained an untrue statement of a material fact or omitted to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; it being understood
that we express no belief with respect to the financial statements, the notes
and schedules thereto, other financial accounting or statistical data, or
assessments of or reports on the effectiveness of internal control over
financial reporting or exhibits included in, incorporated by reference in, or
omitted from, any Offering Document.

6